Exhibit 10.1

PURCHASE AND SALE AGREEMENT

BETWEEN

CFH REALTY II/LAS COLINAS COMMONS, L.P.
AS SELLER

AND

HARVARD PROPERTY TRUST, LLC
d/b/a BEHRINGER HARVARD FUNDS
AS PURCHASER

DATED DECEMBER 18, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page No.

 

 

 

 

ARTICLE 1

 

 

BASIC INFORMATION

 

 

 

 

1.1

Certain Basic Terms

1

1.2

Closing Costs

2

1.3

Notice Addresses:

3

 

 

 

 

ARTICLE 2

 

 

PROPERTY

 

 

 

 

2.1

Property

4

 

 

 

 

ARTICLE 3

 

 

EARNEST MONEY

 

 

 

 

3.1

Deposit and Investment of Earnest Money

5

3.2

Independent Consideration

5

3.3

Form; Failure to Deposit

5

3.4

Disposition of Earnest Money

5

 

 

 

 

ARTICLE 4

 

 

DUE DILIGENCE

 

 

 

 

4.1

Due Diligence Materials To Be Delivered

6

4.2

Physical Due Diligence

6

4.3

Financial Reporting

7

4.4

Due Diligence/Termination Right

7

4.5

Return of Documents and Reports

7

4.6

Service Contracts

7

4.7

Proprietary Information; Confidentiality

8

4.8

No Representation or Warranty by Seller

8

4.9

Purchaser’s Responsibilities

8

4.10

Purchaser’s Agreement to Indemnify

9

4.11

Environmental Studies; Seller’s Right to Terminate

9

 

 

 

 

ARTICLE 5

 

 

TITLE AND SURVEY

 

 

 

 

5.1

Title Commitment

9

5.2

Updated Survey

9

5.3

Title Review

9

5.4

Delivery of Title Policy at Closing

10

 

 

 

 

ARTICLE 6

 

 

OPERATIONS AND RISK OF LOSS

 

 

 

 

6.1

Ongoing Operations

10

6.2

Damage

11

6.3

Condemnation

12

 

i


--------------------------------------------------------------------------------




 

ARTICLE 7

 

 

CLOSING

 

 

 

 

7.1

Closing

12

7.2

Conditions to Parties’ Obligation to Close

12

7.3

Seller’s Deliveries in Escrow

13

7.4

Purchaser’s Deliveries in Escrow

14

7.5

Closing Statements

15

7.6

Purchase Price

15

7.7

Possession

15

7.8

Delivery of Books and Records

15

7.9

Notice to Tenants

15

 

 

 

 

ARTICLE 8

 

 

PRORATIONS, DEPOSITS, COMMISSIONS

 

 

 

 

8.1

Prorations

15

8.2

Leasing Costs

17

8.3

Closing Costs

17

8.4

Final Adjustment After Closing

17

8.5

Tenant Deposits

17

8.6

Commissions

17

 

 

 

 

ARTICLE 9

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

9.1

Seller’s Representations and Warranties

18

9.2

Purchaser’s Representations and Warranties

19

9.3

Survival of Representations and Warranties

19

 

 

 

 

ARTICLE 10

 

 

DEFAULT AND REMEDIES

 

 

 

 

10.1

Seller’s Remedies

20

10.2

Purchaser’s Remedies

20

10.3

Attorneys’ Fees

21

10.4

Other Expenses

21

 

 

 

 

ARTICLE 11

 

 

DISCLAIMERS, RELEASE AND INDEMNITY

 

 

 

 

11.1

Disclaimers By Seller

21

11.2

Sale “As Is, Where Is”

22

11.3

Seller Released from Liability

22

11.4

“Hazardous Materials” Defined

23

11.5

Indemnity

23

11.6

Survival

23

 

 

 

 

ARTICLE 12

 

 

MISCELLANEOUS

 

 

 

 

12.1

Parties Bound; Assignment

23

12.2

Headings

24

12.3

Invalidity and Waiver

24

 

ii


--------------------------------------------------------------------------------




 

12.4

Governing Law

24

12.5

Survival

24

12.6

Entirety and Amendments

24

12.7

Time

24

12.8

Confidentiality

24

12.9

No Electronic Transactions

25

12.10

Notices

25

12.11

Construction

25

12.12

Calculation of Time Periods; Business Day

25

12.13

Execution in Counterparts

25

12.14

No Recordation

25

12.15

Further Assurances

26

12.16

Discharge of Obligations

26

12.17

ERISA

26

12.18

No Third Party Beneficiary

26

12.19

Reporting Person

26

12.20

Mandatory Arbitration

26

12.21

Upfront Fees

26

 

iii


--------------------------------------------------------------------------------




 

LIST OF DEFINED TERMS

Page No.

 

 

AAA

I-1

Affiliate

24

Agreement

1

Assignment

13

Association Estoppel

14

Broker

2

Business Day

26

Cash Bonus

27

Casualty Notice

11

CERCLA

23

Closing

12

Closing Date

2

Code

19

Confidentiality Obligations

25

Confidentiality Regulation

25

Due Diligence Termination Notice

7

Earnest Money

1

Effective Date

2

ERISA

15

Escrow Agent

2

Estoppel Return Date

14

Estoppels

14

Exception Documents

10

Hazardous Materials

23

Improvements

4

Independent Consideration

5

Initiating Party

I-1

Inspection Period

2

Intangible Personal Property

5

Land

4

Leases

4

Leasing Costs

17

License Agreements

5

Material Damage

12

Materially Damaged

12

Matheson

17

OFAC

19

Oil Lease

27

Permitted Exceptions

10

Permitted Outside Parties

8

Plan

19

Property

4

Property Information

6

Property Information Delivery Date

2

Purchase Price

1

Purchaser

1

 

iv


--------------------------------------------------------------------------------




 

Real Property

4

Report

7

Reports

7

Seller

1

Seller’s Representatives

20

Service Contracts

4

Survey

10

Survey Delivery Date

2

Tangible Personal Property

4

Taxes

16

Tenant Estoppel

14

Tenant Estoppel Condition

14

Tenant Receivables

16

Title and Survey Review Period

2

Title Commitment

9

Title Commitment Delivery Date

2

Title Company

1

Title Policy

10

to Seller’s knowledge

20

to the best of Seller’s knowledge

20

Unbilled Tenant Receivables

16

Uncollected Delinquent Tenant Receivables

17

 

v


--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

Las Colinas Commons, Irving, Texas

This Purchase and Sale Agreement (this “Agreement”) is made and entered into by
and between Purchaser and Seller.

RECITALS

A.            Defined terms are indicated by initial capital letters.  Defined
terms shall have the meaning set forth herein, whether or not such terms are
used before or after the definitions are set forth.

B.            Purchaser desires to purchase the Property and Seller desires to
sell the Property, all upon the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

ARTICLE 1

BASIC INFORMATION

1.1           Certain Basic Terms.  The following defined terms shall have the
meanings set forth below:

1.1.1

 

Seller:

 

CFH REALTY II/LAS COLINAS COMMONS, L.P., a Texas limited partnership

 

 

 

 

 

 

 

1.1.2

 

Purchaser:

 

HARVARD PROPERTY TRUST, LLC, a Delaware limited liability company, d/b/a
Behringer Harvard Funds

 

 

 

 

 

 

 

1.1.3

 

Purchase Price:

 

$15,922,900

 

 

 

 

 

 

 

1.1.4

 

Earnest Money:

 

$1,000,000 (the “Earnest Money”), including interest thereon, to be deposited in
accordance with Section 3.1 below.

 

 

 

 

 

 

 

1.1.5

 

Title Company:

 

LandAmerica/Commonwealth Title of Dallas
2100 McKinney Avenue, Suite 1515
Dallas, Texas 75201
Attn.: Beverly Griese
Telephone number: 214.855.8400
Facsimile number: 214.754.9066
E-mail: bgriese@landam.com

 

 

1


--------------------------------------------------------------------------------




 

1.1.6

 

Escrow Agent:

 

LandAmerica/Commonwealth Title of Dallas
2100 McKinney Avenue, Suite 1515
Dallas, Texas 75201
Attn.: Beverly Griese
Telephone number: 214.855.8400
Facsimile number: 214.754.9066
E-mail: bgriese@landam.com

 

 

 

 

 

 

 

1.1.7

 

Broker:

 

CB Richard Ellis, Inc.

 

 

 

 

 

 

 

1.1.8

 

Effective Date:

 

The date on which this Agreement is executed by the latter to sign of Purchaser
or Seller, as indicated on the signature page of this Agreement. If the
execution date is left blank by either Purchaser or Seller, the Effective Date
shall be the execution date inserted by the other party.

 

 

 

 

 

 

 

1.1.9

 

Property Information Delivery Date:

 

The date which is two (2) Business Days after the Effective Date.

 

 

 

 

 

 

 

1.1.10

 

Title Commitment Delivery Date:

 

The date which is two (2) Business Days after the Effective Date.

 

 

 

 

 

 

 

 

 

1.1.11

 

Survey Delivery Date:

 

The date which is fifteen (15) days after the Effective Date.

 

 

 

 

 

 

 

 

 

1.1.12

 

Title and Survey Review Period:

 

The period ending ten (10) days after Purchaser’s receipt of the initial Title
Commitment and the Exception Documents, but in any event beginning no earlier
than the Effective Date and ending no later than the expiration of the
Inspection Period.

 

 

 

 

 

 

 

 

 

1.1.13

 

Inspection Period:

 

The period ending on December 1, 2006.

 

 

 

 

 

 

 

 

 

1.1.14

 

Closing Date:

 

December 20, 2006.

 

 

1.2           Closing Costs.  Closing costs shall be allocated and paid as
follows:

COST

 

RESPONSIBLE
PARTY

 

 

 

Title Commitment required to be delivered pursuant to Section 5.1

 

Seller

 

 

 

Premium for standard form Title Policy required to be delivered pursuant to
Section 5.4

 

Seller

 

2


--------------------------------------------------------------------------------




 

 

 

 

Premium for any upgrade of Title Policy for extended or additional coverage and
any endorsements to the Title Policy desired by Purchaser, any inspection fee
charged by the Title Company, tax certificates, municipal and utility lien
certificates, and any other Title Company charges

 

Purchaser

 

 

 

Costs of Survey

 

Seller

 

 

 

Costs of any revisions, modifications or recertifications to the Survey
requested by Purchaser

 

Purchaser

 

 

 

Costs for UCC Searches

 

Purchaser

 

 

 

Recording fees for Deed

 

Seller

 

 

 

All other recording fees

 

Purchaser

 

 

 

Any deed taxes, documentary stamps, transfer taxes, intangible taxes, mortgage
taxes or other similar taxes, fees or assessments

 

Purchaser

 

 

 

Any escrow fee charged by Escrow Agent for holding the Earnest Money or
conducting the Closing

 

Purchaser ½
Seller ½

 

 

 

Real Estate Sales Commission to Broker

 

Seller

 

 

 

All other closing costs, expenses, charges and fees

 

By party incurring same

 

1.3           Notice Addresses:

Purchaser:

Harvard Property Trust, LLC
c/o Behringer Harvard Funds
15601 Dallas Parkway, Suite 600
Dallas, Texas 75001
Attention: Joe Jernigan
Telephone: 866.655.3600
Facsimile: 866.655.3610
E-mail: jjernigan@bhfunds.com

 

Copy to:

Powell Coleman & Arnold LLP
8080 N. Central Expressway
Suite 1380
Dallas, TX 75206-1846
Attention: Patrick Arnold
Telephone: 214.890.7108
Facsimile: 214.373.8768
E-mail: parnold@psclaw.com

 

 

 

 

 

 

 

Seller:

CFH Realty II/Las Colinas Commons, L.P.
c/o Crow Holdings
2100 McKinney Avenue, Suite 700
Dallas, Texas 75201
Attention: Coe Juracek
Telephone: 214.661.8116
Facsimile: 214.661.8041
E-mail: cjuracek@crowholdings.com

 

Copy to:

Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Paul A. Martin
Telephone:214.220.7875
Facsimile: 214.999.7875
E-mail: pmartin@velaw.com

 

3


--------------------------------------------------------------------------------




ARTICLE 2

PROPERTY

2.1           Property.  Subject to the terms and conditions of this Agreement,
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, the following property (collectively, the “Property”):

2.1.1        Real Property.  The land located at 1525, 1555 and 1621 West Walnut
Hill, Irving, Texas, more commonly known as Las Colinas Commons as more
particularly described in Exhibit A hereto (the “Land”), together with (a) all
improvements located thereon, but expressly excluding improvements and
structures owned by any tenant or other third party (“Improvements”), (b) all
right, title and interest of Seller, if any, in and to the rights, benefits,
privileges, easements, tenements, hereditaments, and appurtenances thereon or in
anywise appertaining thereto, and (c) all right, title, and interest of Seller,
if any, in and to all strips and gores and any land lying in the bed of any
street, road or alley, open or proposed, adjoining the Land (collectively, the
“Real Property”).

2.1.2        Leases.  All of Seller’s right, title and interest in all leases of
the Real Property (other than License Agreements), including leases which may be
made by Seller after the Effective Date and prior to Closing as permitted by
this Agreement (the “Leases”).

2.1.3        Tangible Personal Property.  All of Seller’s right, title and
interest in the equipment, machinery, furniture, furnishings, supplies and other
tangible personal property, if any, owned by Seller and now or hereafter located
in and used in connection with the operation, ownership or management of the
Real Property, but specifically excluding any items of personal property owned
or leased by Seller’s property manager or tenants at or on the Real Property and
further excluding any items of personal property owned by third parties and
leased to Seller (collectively, the “Tangible Personal Property”).

2.1.4        Intangible Personal Property.  All of Seller’s right, title and
interest, if any, without warranty, in all intangible personal property related
to the Real Property and the Improvements, including, without limitation:  all
trade names and trade marks associated with the Real Property and the
Improvements, including Seller’s rights and interests, if any, in the name of
the Real Property; the plans and specifications and other architectural and
engineering drawings for the Improvements, if any (to the extent assignable
without cost to Seller); contract rights related to the operation, ownership or
management of the Real Property, including maintenance, service, construction,
supply and equipment rental contracts, if any, but not including Leases or
License Agreements (collectively, the “Service Contracts”) (but only to the
extent assignable without cost to Seller and Seller’s obligations thereunder are
expressly assumed by Purchaser pursuant to this Agreement); warranties (to the
extent assignable without cost to Seller); governmental permits, approvals and
licenses, if any (to the extent assignable without cost to Seller); and
telephone exchange numbers (to the extent assignable without cost to Seller (all
of the items described in this Section 2.1.4 collectively referred to as the
“Intangible Personal Property”).  Tangible Personal Property and Intangible
Personal Property shall not include (a) any appraisals or other economic
evaluations of, or projections with respect to, all or any portion of the
Property, including, without limitation, budgets prepared by or on behalf of
Seller or any affiliate of Seller, (b) any documents, materials or information
which are subject to attorney/client, work product or similar privilege, which
constitute attorney communications with respect to the Property and/or Seller,
or which are subject to a confidentiality agreement, and (c) any trade name,
mark or other identifying material that includes the name “Trammell Crow” or the
name “Crow Holdings” or any derivative thereof.

4


--------------------------------------------------------------------------------




2.1.5        License Agreements.  All of Seller’s right, title and interest in
and to all agreements (other than Leases), if any, for the leasing or licensing
of rooftop space or equipment, telecommunications equipment, cable access and
other space, equipment and facilities that are located on or within the Real
Property and generate income to Seller as the owner of the Real Property,
including agreements which may be made by Seller after the Effective Date and
prior to Closing as permitted by this Agreement (the “License Agreements”).

ARTICLE 3

EARNEST MONEY

3.1           Deposit and Investment of Earnest Money.  Within three Business
Days after the Effective Date, Purchaser shall deposit the Earnest Money with
Escrow Agent.  Escrow Agent shall invest the Earnest Money in government insured
interest-bearing accounts satisfactory to Seller and Purchaser, shall not
commingle the Earnest Money with any funds of Escrow Agent or others, and shall
promptly provide Purchaser and Seller with confirmation of the investments
made.  Such account shall have no penalty for early withdrawal, and Purchaser
accepts all risks with regard to such account.

3.2           Independent Consideration.  Upon the Effective Date hereof,
Purchaser shall deliver to Seller a check in the amount of $100 which amount the
parties acknowledge and agree has been bargained for and agreed to as
independent consideration for Seller’s execution and delivery of this Agreement
(“Independent Consideration”).  The Independent Consideration is in addition to
and independent of any other consideration or payment provided in this Agreement
and is nonrefundable in all events.

3.3           Form; Failure to Deposit.  The Earnest Money shall be in the form
of a certified or cashier’s check or the wire transfer to Escrow Agent of
immediately available U.S. federal funds.  If Purchaser fails to timely deposit
any portion of the Earnest Money within the time periods required, Seller may
terminate this Agreement by written notice to Purchaser, in which event any
Earnest Money that has previously been deposited by Purchaser with Escrow Agent
shall be immediately delivered to Seller and thereafter the parties hereto shall
have no further rights or obligations hereunder, except for rights and
obligations which, by their terms, survive the termination hereof.

3.4           Disposition of Earnest Money.  The Earnest Money shall be applied
as a credit to the Purchase Price at Closing.  However, if Purchaser elects to
terminate this Agreement prior to the expiration of the Inspection Period
pursuant to Section 4.3, Escrow Agent shall pay the entire Earnest Money to
Purchaser one Business Day following Escrow Agent’s receipt of the Due Diligence
Termination Notice from Purchaser (as long as the current investment can be
liquidated and disbursed in one Business Day).  No notice to Escrow Agent from
Seller shall be required for the release of the Earnest Money to Purchaser by
Escrow Agent if Purchaser terminates this Agreement pursuant to Section 4.3.  In
the event of a termination of this Agreement by either Seller or Purchaser for
any reason other than pursuant to Section 4.3, Escrow Agent is authorized to
deliver the Earnest Money to the party hereto entitled to same pursuant to the
terms hereof on or before the tenth Business Day following receipt by Escrow
Agent and the non-terminating party of written notice of such termination from
the terminating party, unless the other party hereto notifies Escrow Agent that
it disputes the right of the other party to receive the Earnest Money.  In such
event, Escrow Agent may interplead the Earnest Money into a court of competent
jurisdiction in the county in which the Earnest Money has been deposited.  All
attorneys’ fees and costs and Escrow Agent’s costs and expenses incurred in
connection with such interpleader shall be assessed against the party that is
not awarded the Earnest Money, or if the Earnest Money is distributed in part to
both parties, then in the inverse proportion of such distribution.

5


--------------------------------------------------------------------------------




ARTICLE 4

DUE DILIGENCE

4.1           Due Diligence Materials To Be Delivered.  Seller has provided
Purchaser with certain requested due diligence items (the “Property
Information”).  Following the expiration of the Inspection Period, Purchaser
shall have no right to terminate this Agreement based on the Property
Information (or the lack of the Property Information).  Notwithstanding the
foregoing, in the event that Purchaser requires additional Property Information,
Seller agrees to cooperate with Purchaser in obtaining such information whether
in the possession of Seller or Seller’s property management company or under
Seller’s control.  Purchaser agrees to reimburse Seller for reasonable expenses
incurred in obtaining any requested additional Property Information.

4.2           Physical Due Diligence.  Commencing on the Effective Date and
continuing until the Closing, Purchaser shall have reasonable access to the
Property at all reasonable times during normal business hours, upon appropriate
notice to tenants as permitted or required under the Leases, for the purpose of
conducting reasonably necessary tests, including surveys and architectural,
engineering, geotechnical and environmental inspections and tests, provided that
(a) Purchaser must give Seller two full Business Days’ prior telephone or
written notice of any such inspection or test, and with respect to any intrusive
inspection or test (i.e., core sampling) must obtain Seller’s prior written
consent (which consent may be given, withheld or conditioned in Seller’s sole
discretion), (b) prior to performing any inspection or test, Purchaser must
deliver a certificate of insurance to Seller evidencing that Purchaser has in
place and Purchaser shall cause its contractors, agents and representatives to
deliver certificates of insurance evidencing that they have in place (and
Purchaser and its contractors, agents and representatives shall maintain during
the pendency of this Agreement) (1) commercial general liability insurance with
limits of at least Two Million Dollars ($2,000,000) for bodily or personal
injury or death, (2) property damage insurance in the amount of at least Two
Million Dollars ($2,000,000), (3) contractual liability insurance with respect
to Purchaser’s obligations hereunder, and (4) workers’ compensation insurance in
accordance with applicable law, all covering any accident arising in connection
with the presence of Purchaser, its contractors, agents and representatives on
the Property, which insurance shall (A) name as additional insureds thereunder,
except with respect to Workers’ Compensation Insurance, Seller and such other
parties holding insurable interests as Seller may designate and (B) be written
by a reputable insurance company having a rating of at least “A+:VII” by Best’s
Rating Guide (or a comparable rating by a successor rating service), and (C)
otherwise be subject to Seller’s prior approval, and (c) all such tests shall be
conducted by Purchaser in compliance with Purchaser’s responsibilities set forth
in Section 4.9 below.  Purchaser shall bear the cost of all such inspections or
tests and shall be responsible for and act as the generator with respect to any
wastes generated by those tests, which obligation shall survive the termination
of this Agreement.  Subject to the provisions of Section 4.7 hereof, Purchaser
or Purchaser’s representatives may communicate with any tenant; provided,
however, Purchaser must contact Seller at least five full Business Days in
advance by telephone to inform Seller of Purchaser’s intended communication with
any tenant and to allow Seller the opportunity to participate in such
communication if Seller desires.  Subject to the provisions of Section 4.7
hereof, Purchaser or Purchaser’s representatives may communicate with any
governmental authority for the sole purpose of gathering information in
connection with the transaction contemplated by this Agreement; provided,
however, Purchaser must contact Seller at least five full Business Days in
advance by telephone to inform Seller of Purchaser’s intended communication with
any governmental authority and to allow Seller the opportunity to participate in
such communication if Seller desires.  As used in this Section, “communicate”
and “communication” shall mean the initiation of, response to, or sharing or
exchange of information, knowledge or messages, whether by oral, written or
electronic methods or media, or by any other means for the purpose of knowingly
subverting the provisions of this Section regarding Purchaser’s obligations to
provide Seller with prior notice of such communication and Seller’s ability to
participate in such communication.

6


--------------------------------------------------------------------------------




4.3           Financial Reporting.  Purchaser has advised Seller that Purchaser
must cause to be prepared up to three (3) years of audited financial statements
in respect of the Property in compliance with the policies of Purchaser and
certain laws and regulations, including, without limitation, Securities and
Exchange Commission Regulation S-X. Seller agrees to use reasonable efforts to
cooperate with Purchaser’s auditors in the preparation by Purchaser of such
audited financial statements (it being understood and agreed that the foregoing
covenant shall survive the Closing). Without limiting the generality of the
preceding sentence (a) Seller shall, during normal business hours, allow
Purchaser’s auditors reasonable access to such books and records maintained by
Seller (and Seller’s manager of the Property) in respect of the Property as
necessary to prepare such audited financial statements; (b) Seller shall use
reasonable efforts to provide to Purchaser such financial information and
supporting documentation as are in the possession of Seller or Seller’s property
management company and are necessary for Purchaser’s auditors to prepare audited
financial statements; (c) Seller will make available for interview by Purchaser
and Purchaser’s auditors the manager of the Property or other agents or
representatives of Seller responsible for the day-to-day operation of the
Property and the keeping of the books and records in respect of the operation of
the Property; and (d) if Seller has audited financial statements with respect to
the Property, Seller shall promptly provide Purchaser’s auditors with a copy of
such audited financial statements.  If after the Closing Date Seller obtains an
audited financial statement in respect of the Property for a fiscal period prior
to the Closing Date that was not completed as of the Closing Date, then Seller
shall promptly provide Purchaser with a copy of such audited financial
statement, and the foregoing covenant shall survive Closing.  Purchaser shall
reimburse Seller all reasonable costs incurred by Seller in connection with this
Section 4.3.

4.4           Due Diligence/Termination Right.  Purchaser shall have through the
last day of the Inspection Period in which (a) to examine, inspect, and
investigate the Property Information and the Property and, in Purchaser’s sole
and absolute judgment and discretion, determine whether the Property is
acceptable to Purchaser, and (b) obtain all necessary internal approval. 
Notwithstanding anything to the contrary in this Agreement, Purchaser may
terminate this Agreement for any reason or no reason by giving written notice of
termination to Seller and Escrow Agent (the “Due Diligence Termination Notice”)
on or before the last day of the Inspection Period and Purchaser shall receive
the return of the Earnest Money pursuant to Section 3.4 hereof.  If Purchaser
does not give a Due Diligence Termination Notice, this Agreement shall continue
in full force and effect, Purchaser shall be deemed to have waived its right to
terminate this Agreement pursuant to this Section 4.3.

4.5           Return of Documents and Reports.  If the transaction contemplated
herein does not close, Purchaser shall provide to Seller, within three Business
Days following a written request from Seller therefor, copies of all third party
reports, investigations and studies, other than economic analyses (collectively,
the “Reports” and, individually, a “Report”) prepared for Purchaser in
connection with its due diligence review of the Property, including, without
limitation, any and all Reports involving structural or geological conditions,
environmental, hazardous waste or hazardous substances contamination of the
Property, if any.  The Reports shall be delivered to Seller without any
representation or warranty as to the completeness or accuracy of the Reports or
any other matter relating thereto.  Purchaser’s obligation to deliver the
Property Information and the Reports to Seller pursuant to the terms of this
Section 4.5 shall survive the termination of this Agreement.

4.6           Service Contracts.  On or prior to the last day of the Inspection
Period, Purchaser will advise Seller in writing of which Service Contracts it
will assume and for which Service Contracts Purchaser requests that Seller
deliver written termination at or prior to Closing, provided Seller shall have
no obligation to terminate, and Purchaser shall be obligated to assume, any
Service Contracts which by their terms cannot be terminated without penalty or
payment of a fee, including, without limitation, the electrical contract for the
Property.  Seller shall deliver at Closing notices of termination of all Service
Contracts that are not so assumed.  Purchaser must assume the obligations
arising from and after the

7


--------------------------------------------------------------------------------




Closing Date under those Service Contracts (a) that Purchaser has agreed to
assume, or that Purchaser is obligated to assume pursuant to this Section 4.6,
and (b) for which a termination notice is delivered as of or prior to Closing
but for which termination is not effective until after Closing.

4.7           Proprietary Information; Confidentiality.  Purchaser acknowledges
that the Property Information is proprietary and confidential and has been and
will be delivered to Purchaser solely to assist Purchaser in determining the
feasibility of purchasing the Property.  Purchaser shall not use the Property
Information for any purpose other than as set forth in the preceding sentence. 
Purchaser shall not disclose the contents to any person other than to those
persons who are responsible for determining the feasibility of Purchaser’s
acquisition of the Property, including but not limited to Purchaser’s
consultants, professionals, lenders, accountants, attorneys, partners, officers
and employees, and who have agreed to preserve the confidentiality of such
information as required hereby (collectively, “Permitted Outside Parties”). 
Purchaser shall not divulge the contents of the Property Information and other
information except in strict accordance with the confidentiality standards set
forth in this Section 4.7.  In permitting Purchaser to review the Property
Information or any other information, Seller has not waived any privilege or
claim of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created.  Purchaser’s obligations under this Section 4.7 shall
survive the termination of this Agreement, provided, however any duty of
confidentiality set forth in this Agreement shall terminate if Purchaser
acquires the Property.  Notwithstanding the foregoing, Purchaser shall be
permitted to disclose such information that is published by Seller as public
knowledge or otherwise available in the public domain and as may be recommended
by Purchaser’s legal counsel in order to comply with all financial reporting,
securities laws and other legal requirements applicable to Purchaser, including
any required disclosures to the Securities and Exchange Commission.

4.8           No Representation or Warranty by Seller.  Purchaser acknowledges
that, except as expressly set forth in this Agreement, Seller has not made and
does not make any warranty or representation regarding the truth, accuracy or
completeness of the Property Information or the source(s) thereof.  Purchaser
further acknowledges that some if not all of the Property Information was
prepared by third parties other than Seller.  Seller expressly disclaims any and
all liability for representations or warranties, express or implied, statements
of fact and other matters contained in such information, or for omissions from
the Property Information, or in any other written or oral communications
transmitted or made available to Purchaser unless otherwise set forth in this
Agreement.  Purchaser shall rely solely upon its own investigation with respect
to the Property, including, without limitation, the Property’s physical,
environmental or economic condition, compliance or lack of compliance with any
ordinance, order, permit or regulation or any other attribute or matter relating
thereto.  Seller has not undertaken any independent investigation as to the
truth, accuracy or completeness of the Property Information and are providing
the Property Information solely as an accommodation to Purchaser.

4.9           Purchaser’s Responsibilities.  In conducting any inspections,
investigations or tests of the Property and/or Property Information, Purchaser
and its agents and representatives shall:  (a) not disturb the tenants or
interfere with their use of the Property pursuant to their respective Leases;
(b) not interfere with the operation and maintenance of the Property; (c) not
damage any part of the Property or any personal property owned or held by any
tenant or any third party; (d) not injure or otherwise cause bodily harm to
Seller or its agents, guests, invitees, contractors and employees or any tenants
or their guests or invitees; (e) comply with all applicable laws; (f) promptly
pay when due the costs of all tests, investigations, and examinations done with
regard to the Property; (g) not permit any liens to attach to the Real Property
by reason of the exercise of its rights hereunder; (h) repair any damage to the
Real Property resulting directly or indirectly from any such inspection or
tests; and (i) not reveal or disclose prior to Closing any information obtained
during the Inspection Period concerning the Property and the Property
Information to anyone other than the Permitted Outside Parties, in accordance
with the confidentiality

8


--------------------------------------------------------------------------------




standards set forth in Section 4.7 above, or except as may be otherwise required
by law.  Purchaser’s obligations under this Section 4.9 shall survive the
termination of this Agreement.

4.10         Purchaser’s Agreement to Indemnify.  Purchaser hereby agrees to
indemnify, defend and hold Seller harmless from and against any and all liens,
claims, causes of action, damages, liabilities and expenses (including
reasonable attorneys’ fees) arising out of Purchaser’s inspections or tests
permitted under this Agreement or any violation of the provisions of Sections
4.2, 4.7 and 4.9; provided, however, the indemnity shall not extend to protect
Seller from any pre-existing liabilities for matters merely discovered by
Purchaser (i.e., latent environmental contamination) so long as Purchaser’s
actions do not aggravate any pre-existing liability of Seller.  Purchaser’s
obligations under this Section 4.10 shall survive the termination of this
Agreement and shall survive the Closing.

4.11         Environmental Studies; Seller’s Right to Terminate.  If the
transaction contemplated herein does not close, Purchaser shall provide to
Seller, within three Business Days following a written request from Seller
therefor, copies of any and all reports, tests or studies involving
contamination of or other environmental concerns relating to the Property;
provided, however, Purchaser shall have no obligation to cause any such tests or
studies to be performed on the Property.  Seller acknowledges that Purchaser has
not made and does not make any warranty or representation regarding the truth or
accuracy of any such studies or reports.  Notwithstanding Section 4.10 above,
Purchaser shall have no liability or culpability of any nature as a result of
having provided such information to Seller or as a result of Seller’s reliance
thereon or arising out of the fact that Purchaser merely conducted such tests or
studies, so long as Purchaser’s actions do not aggravate any pre-existing
liability of Seller.  In the event that such reports, tests or studies indicate
the existence or reasonable potential existence of any contamination of any
portion of the Property that is not disclosed in the Property Information and
that is material (meaning that the reasonably estimated cost of remediation
and/or other liability associated therewith, as determined by Seller’s
environmental consultants, exceeds $150,000.00), then Seller may terminate this
Agreement by giving written notice to Purchaser within ten Business Days after
Purchaser has provided Seller with copies of such reports, tests or studies,
whereupon the Earnest Money shall be returned to Purchaser, the parties shall
have no further obligations hereunder except for obligations that expressly
survive the termination hereof.

ARTICLE 5

TITLE AND SURVEY

5.1           Title Commitment.  Seller shall cause to be prepared and delivered
to Purchaser on or before the Title Commitment Delivery Date:  (a) a current
commitment for title insurance or preliminary title report (the “Title
Commitment”) issued by the Title Company, in the amount of the Purchase Price,
with Purchaser as the proposed insured, and (b) copies of all documents of
record referred to in the Title Commitment as exceptions to title to the
Property (the “Exception Documents”).

5.2           Updated Survey.  Seller has previously delivered to Purchaser an
updated survey (the “Survey”).  Purchaser may request such additional
modifications or revisions, at Purchaser’s cost, to otherwise satisfy
Purchaser’s objectives.

5.3           Title Review.  During the Title and Survey Review Period,
Purchaser shall review title to the Property as disclosed by the Title
Commitment and the Survey.  Seller shall have no obligation to cure title
objections except financing liens of an ascertainable amount created by, under
or through Seller, which liens Seller shall cause to be released at or prior to
Closing (with Seller having the right to apply the Purchase Price or a portion
thereof for such purpose), and Seller shall deliver the Property free and clear
of any such financing liens.  Seller further agrees to remove any exceptions or
encumbrances to title which are voluntarily created by, under or through Seller
after the Effective Date without Purchaser’s

9


--------------------------------------------------------------------------------




consent (if requested, such consent shall not be unreasonably withheld or
delayed).  The term “Permitted Exceptions” shall mean:  the specific exceptions
(excluding exceptions that are part of the promulgated title insurance form) in
the Title Commitment that the Title Company has not agreed to remove from the
Title Commitment as of the end of the Title and Survey Review Period and that
Seller is not required to remove as provided above; matters created by, through
or under Purchaser; items shown on the Survey which have not been removed as of
the end of the Inspection Period; real estate taxes not yet due and payable;
rights of tenants under the Leases; rights of tenants or licensees under License
Agreements; and any licensees under any Service Contracts not terminated as of
Closing.

5.4           Delivery of Title Policy at Closing.  In the event that the Title
Company does not issue at Closing, or unconditionally commit at Closing to
issue, to Purchaser, an owner’s title policy in accordance with the Title
Commitment, insuring Purchaser’s fee simple title to the Real Property in the
amount of the Purchase Price, subject only to the standard exceptions, modified
as follows: (a) the exception for restrictive covenants shall either be deleted
or shall list specific restrictions by recorded document; (b) the exception for
ad valorem taxes shall reflect only taxes for the current year and subsequent
years, and subsequent assessments for prior years due to changes in land usage
or ownership, and shall be endorsed “not yet due and payable”; (c) there shall
be no exception for “visible and apparent easements,” for “public or private
roads” or the like; (d) there shall be no exception for “rights of parties in
possession,” although there may be an exception for Leases or Licenses
specifically described in the Title Policy; and (e) any reference to submitting
claims under the Title Policy to arbitration shall be deleted, and exclusions
from coverage contained in such policy and the Permitted Exceptions (the “Title
Policy”), Purchaser shall have the right to terminate this Agreement, in which
case the Earnest Money shall be immediately returned to Purchaser and the
parties hereto shall have no further rights or obligations, other than those
that by their terms survive the termination of this Agreement.

ARTICLE 6

OPERATIONS AND RISK OF LOSS

6.1           Ongoing Operations.  From the Effective Date through Closing:

6.1.1        Leases, Service Contracts and License Agreements.  Seller will
perform its material obligations under the Leases, Service Contracts and License
Agreements.

6.1.2        New Contracts.  Except as provided in Section 6.1.4, Seller will
not enter into any contract that will be an obligation affecting the Property
subsequent to the Closing, except contracts entered into in the ordinary course
of business that are terminable without cause and without the payment of any
termination penalty on not more than 30 days’ prior notice.

6.1.3        Maintenance of Improvements; Removal of Personal Property.  Subject
to Sections 6.2 and 6.3, Seller shall maintain or cause the tenants under the
Leases to maintain all Improvements substantially in their present condition
(ordinary wear and tear and casualty excepted) and in a manner consistent with
Seller’s maintenance of the Improvements during Seller’s period of ownership. 
Seller will not remove any Tangible Personal Property except as may be required
for necessary repair or replacement, and replacement shall be of approximately
equal quality and quantity as the removed item of Tangible Personal Property.

6.1.4        Leasing; License Agreements.  Seller will not amend or terminate
any existing Lease or License Agreement or enter into any new Lease or new
License Agreement without providing Purchaser (a) all relevant supporting
documentation, as reasonably determined by Seller, including, without
limitation, tenant financial information to the extent in Seller’s possession,
and (b) as to any such amendment or termination of a Lease or License Agreement
or new Lease or new License Agreement

10


--------------------------------------------------------------------------------




which is to be executed after the expiration of the Inspection Period, Seller’s
request for Purchaser’s approval.  If Purchaser’s consent is requested by Seller
as to any amendment or termination of a Lease or License Agreement, or as to a
new Lease or new License Agreement, Purchaser agrees to give Seller written
notice of approval or disapproval of a proposed amendment or termination of a
Lease or License Agreement or new Lease or new License Agreement within three
Business Days after Purchaser’s receipt of the items in Sections 6.1.4(a) and
6.1.4(b).  If Purchaser does not respond to Seller’s request within such time
period, then Purchaser will be deemed to have approved such amendment,
termination or new Lease or new License Agreement.  Purchaser’s approval rights
and obligations will vary depending on whether the request for approval from
Seller is delivered to Purchaser before or after the expiration of the
Inspection Period, as follows:

(1)           With respect to a request for approval delivered by Seller to
Purchaser before the expiration of the Inspection Period, Purchaser’s consent
shall not be required.  Moreover, whether or not Purchaser consents to an
amendment or termination of a Lease or License Agreement or the entering into of
a new Lease or License Agreement, Seller may amend or terminate a Lease or
License Agreement or enter into a new Lease or License Agreement at anytime
prior to the expiration of the Inspection Period; however, if Purchaser does not
consent to same or is not deemed to have approved same, and if Seller elects to
amend or terminate a Lease or License Agreement or enter into a new Lease or
License Agreement notwithstanding Purchaser’s failure to approve same, then
Purchaser may, at the time Seller notifies Purchaser of the execution of said
amendment, termination or new Lease or License Agreement, elect to terminate
this Agreement and receive a return of the Earnest Money; provided that if
Purchaser does not elect to terminate within five days after said notification
from Seller, then Purchaser shall have waived its right to terminate pursuant to
this Section 6.1.4.

(2)           With respect to a request for approval delivered by Seller to
Purchaser after the expiration of the Inspection Period, Purchaser may withhold
its consent in its reasonable discretion, and Seller may not amend or terminate
a Lease or License Agreement or enter into a new Lease or new License Agreement
without Purchaser’s written consent.

6.2           Damage.  If prior to Closing the Property is damaged by fire or
other casualty,  Seller shall estimate the cost to repair and the time required
to complete repairs and will provide Purchaser written notice of Seller’s
estimation (the “Casualty Notice”) as soon as reasonably possible after the
occurrence of the casualty.

6.2.1        Material.  In the event of any Material Damage to or destruction of
the Property or any portion thereof prior to Closing, Purchaser may, at its
option, terminate this Agreement by delivering written notice to the other on or
before the expiration of 30 days after the date Seller delivers the Casualty
Notice to Purchaser (and if necessary, the Closing Date shall be extended to
give the parties the full thirty-day period to make such election and to obtain
insurance settlement agreements with Seller’s insurers).  Upon any such
termination, the Earnest Money shall be returned to Purchaser and the parties
hereto shall have no further rights or obligations hereunder, other than those
that by their terms survive the termination of this Agreement.  If Purchaser
does not terminate this Agreement within said 30-day period, then Purchaser
shall be deemed to have waived its right to terminate under this Section 6.2.1
and the parties shall proceed under this Agreement and close on schedule
(subject to extension of Closing as provided above), and as of Closing Seller
shall assign to Purchaser, without representation or warranty by or recourse
against Seller, all of Seller’s rights in and to any resulting insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction and
Purchaser shall assume full responsibility

11


--------------------------------------------------------------------------------




for all needed repairs, and Purchaser shall receive a credit at Closing for any
deductible amount under such insurance policies (but the amount of the
deductible plus insurance proceeds shall not exceed the lesser of (a) the cost
of repair or (b) the Purchase Price and a pro rata share of the rental or
business loss proceeds, if any).  For the purposes of this Agreement, “Material
Damage” and “Materially Damaged” means damage which, in Seller’s reasonable
estimation, exceeds $1,000,000 to repair.

6.2.2        Not Material.  If the Property is not Materially Damaged, then
Purchaser shall not have the right to terminate this Agreement, and Seller
shall, at its option, either (a)  repair the damage before the Closing in a
manner reasonably satisfactory to Purchaser (and if necessary, Seller may extend
the Closing Date up to 30 days to complete such repairs), or (b) credit
Purchaser at Closing for the reasonable cost to complete the repair (in which
case Seller shall retain all insurance proceeds and Purchaser shall assume full
responsibility for all needed repairs).

6.3           Condemnation.  If proceedings in eminent domain are instituted
with respect to the Property or any portion thereof, Purchaser may, at its
option, by written notice to Seller given within ten days after Seller notifies
Purchaser of such proceedings (and if necessary the Closing Date shall be
automatically extended to give Purchaser the full ten-day period to make such
election), either:  (a) terminate this Agreement, in which case the Earnest
Money shall be immediately returned to Purchaser and the parties hereto shall
have no further rights or obligations, other than those that by their terms
survive the termination of this Agreement, or (b) proceed under this Agreement,
in which event Seller shall, at the Closing, assign to Purchaser its entire
right, title and interest in and to any condemnation award, and Purchaser shall
have the sole right after the Closing to negotiate and otherwise deal with the
condemning authority in respect of such matter.  If Purchaser does not give
Seller written notice of its election within the time required above, then
Purchaser shall be deemed to have elected option (b) above.

ARTICLE 7

CLOSING

7.1           Closing.  The consummation of the transaction contemplated herein
(“Closing”) shall occur on the Closing Date at the offices of Escrow Agent (or
such other location as may be mutually agreed upon by Seller and Purchaser). 
Funds shall be deposited into and held by Escrow Agent in a closing escrow
account with a bank satisfactory to Purchaser and Seller.  Upon satisfaction or
completion of all closing conditions and deliveries, the parties shall direct
Escrow Agent to immediately record and deliver the closing documents to the
appropriate parties and make disbursements according to the closing statements
executed by Seller and Purchaser.

7.2           Conditions to Parties’ Obligation to Close.  In addition to all
other conditions set forth herein, the obligation of Seller, on the one hand,
and Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

7.2.1        Representations and Warranties.  The other party’s representations
and warranties contained herein shall be true and correct in all material
respects as of the Effective Date and the Closing Date, except for (a)
representations and warranties made as of, or limited by, a specific date, which
will be true and correct in all material respects as of the specified date or as
limited by the specified date, and (b) Seller’s representations and warranties
under Section 9.1.2, which will be true and correct in all material respects as
of the Effective Date;

7.2.2        Deliveries.  As of the Closing Date, the other party shall have
tendered all deliveries to be made at Closing; and

12


--------------------------------------------------------------------------------




7.2.3        Actions, Suits, etc.  There shall exist no pending or threatened
actions, suits, arbitrations, claims, attachments, proceedings, assignments for
the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, against the other party that would materially and adversely affect
that party’s ability to perform its obligations under this Agreement.

So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided herein), subject to any
applicable notice and cure periods provided in Sections 10.1 and 10.2, such
party may, in its sole discretion, terminate this Agreement by delivering
written notice to the other party on or before the Closing Date (or such earlier
date as is provided herein), or elect to close (or to permit any such earlier
termination deadline to pass) notwithstanding the non-satisfaction of such
condition, in which event such party shall be deemed to have waived any such
condition.  In the event such party elects to close (or to permit any such
earlier termination deadline to pass), notwithstanding the non-satisfaction of
such condition, said party shall be deemed to have waived said condition, and
there shall be no liability on the part of any other party hereto for breaches
of representations and warranties of which the party electing to close had
knowledge at the Closing.

7.3           Seller’s Deliveries in Escrow.  As of or prior to the Closing
Date, Seller shall deliver in escrow to Escrow Agent the following:

7.3.1        Deed.  A special warranty deed in the form of Exhibit B hereto in
form acceptable for recordation under the law of the state where the Property is
located and restating the provisions of Article 11 hereof and including a list
of Permitted Exceptions to which the conveyance shall be subject, executed and
acknowledged by Seller, conveying to Purchaser Seller’s interest in the Real
Property (the “Deed”);

7.3.2        Bill of Sale, Assignment and Assumption.  A Bill of Sale,
Assignment and Assumption of Leases and Contracts in the form of Exhibit C
hereto (the “Assignment”), executed and acknowledged by Seller, vesting in
Purchaser Seller’s right, title and interest in and to the property described
therein free of any claims, except for the Permitted Exceptions to the extent
applicable;

7.3.3        Conveyancing or Transfer Tax Forms or Returns.  Such conveyancing
or transfer tax forms or returns, if any, as are required to be delivered or
signed by Seller by applicable state and local law in connection with the
conveyance of the Real Property;

7.3.4        FIRPTA.  A Foreign Investment in Real Property Tax Act affidavit in
the form of Exhibit D hereto executed by Seller;

7.3.5        Authority.  Evidence of the existence, organization and authority
of Seller and of the authority of the persons executing documents on behalf of
Seller reasonably satisfactory to the underwriter for the Title Policy;

7.3.6        Additional Documents.  Any additional documents that Escrow Agent
or the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement); and

13


--------------------------------------------------------------------------------




7.3.7        Estoppel Certificates.

(i)            Seller shall make commercially reasonable efforts to obtain and
deliver to Purchaser, no later than three (3) Business Days after the Effective
Date (the “Estoppel Return Date”), a tenant estoppel certificate in
substantially the form of Exhibit G attached hereto executed by each tenant at
the Property; provided, however, the form of tenant estoppel certificate shall
reflect appropriate changes thereto for any tenant that has specific
requirements in its Lease regarding the form of the tenant estoppel certificate.
An executed tenant estoppel certificate in the form of Exhibit G (as such form
may be changed for any tenant that has specific requirements in its Lease
regarding the form of the tenant estoppel certificate) is herein referred to as
a “Tenant Estoppel”. Seller shall deliver each Tenant Estoppel to Purchaser
(regardless of whether it complies with this Agreement) promptly following
Seller’s receipt thereof. Notwithstanding anything contained herein to the
contrary, it shall be a condition precedent to the obligation of Purchaser to
consummate the transaction that is the subject of this Agreement that Seller
deliver to Purchaser, on or before the Estoppel Return Date, Tenant Estoppels
executed by (A) tenants occupying, in the aggregate, at least eighty-five
percent (85%) of the leased square footage at the Property, and (B) each tenant
that leases more than ten thousand (10,000) square feet at the Property (such
condition being herein referred to as the “Tenant Estoppel Condition”).  In the
event that Seller is unable to satisfy the Tenant Estoppel Condition by the
Estoppel Return Date, Seller shall not be in default under this Agreement.
However, if the Tenant Estoppel Condition is not fulfilled as of the Estoppel
Return Date, then, for three (3) Business Days thereafter, Purchaser shall have
the option either to (C) waive the Tenant Estoppel Condition, (D) extend the
Closing Date for up to seven (7) days to allow Seller more time to obtain
additional estoppel certificates; or (E) terminate this Agreement, in which
event all of the Earnest Money shall be returned to Purchaser.  If Purchaser
elects to extend the Closing Date pursuant to clause (D) of the preceding
sentence and the Tenant Estoppel Condition is still not fulfilled on or before
the expiration of the seven (7) day extension period, then Purchaser, as its
sole and exclusive remedy, may elect one of the options set forth in clauses (C)
and (E) of the preceding sentence.  Notwithstanding the foregoing, Seller has
provided and Purchaser has approved tenant estoppel certificates for each of
First Horizon, YMCA, ATX Technologies and Matheson (defined below).

(ii)           Seller has delivered and Purchaser has approved the estoppel
certificate from The Las Colinas Association (the “Association Estoppel,” which,
together with the Tenant Estoppel, shall be known as the “Estoppels”).  The
Association Estoppel identified some deficiencies in the landscaping and
exterior appearance at the Property, and the Purchase Price reflects a credit to
Purchaser sufficient to remedy such deficiencies.

7.4           Purchaser’s Deliveries in Escrow.  As of or prior to the Closing
Date, Purchaser shall deliver in escrow to Escrow Agent the following:

7.4.1        Bill of Sale, Assignment and Assumption.  The Assignment, executed
and acknowledged by Purchaser;

7.4.2        ERISA Letter.  A letter to Seller in the form of Exhibit E hereto
duly executed by Purchaser, confirming that Purchaser is not acquiring the
Property with the “plan assets” as defined in Section 3(42) of the Employee
Retirement Income Security Act of 1974 (“ERISA”) and, in the event Purchaser is
unable or unwilling to make such a representation, Purchaser shall be deemed to
be in default hereunder, and Seller shall have the right to terminate this
Agreement and to receive and retain the Earnest Money;

14


--------------------------------------------------------------------------------




7.4.3        Conveyancing or Transfer Tax Forms or Returns.  Such conveyancing
or transfer tax forms or returns, if any, as are required to be delivered or
signed by Purchaser by applicable state and local law in connection with the
conveyance of the Real Property;

7.4.4        Authority.  Evidence of the existence, organization and authority
of Purchaser and of the authority of the persons executing documents on behalf
of Purchaser reasonably satisfactory to the underwriter for the Title Policy;
and

7.4.5        Additional Documents.  Any additional documents that Seller, Escrow
Agent or the Title Company may reasonably require for the proper consummation of
the transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

7.5           Closing Statements.  As of or prior to the Closing Date, Seller
and Purchaser shall deposit with Escrow Agent executed closing statements
consistent with this Agreement in the form required by Escrow Agent.

7.6           Purchase Price.  At or before 1:00 p.m., Dallas, Texas time on the
Closing Date, Purchaser shall deliver to Escrow Agent the Purchase Price, less
the Earnest Money that is applied to the Purchase Price, plus or minus
applicable prorations, in immediate, same-day U.S. federal funds wired for
credit into Escrow Agent’s escrow account, which funds must be delivered in a
manner to permit Escrow Agent to deliver good funds to Seller or its designee on
the Closing Date (and, if requested by Seller, by wire transfer); in the event
that Escrow Agent is unable to deliver good funds to Seller or its designee on
the Closing Date, then the closing statements and related prorations will be
revised as necessary.

7.7           Possession.  Seller shall deliver possession of the Property to
Purchaser at the Closing subject only to the Permitted Exceptions.

7.8           Delivery of Books and Records.  After the Closing, Seller shall
deliver to the offices of Purchaser’s property manager or to the Real Property
to the extent in Seller’s or its property manager’s possession or control: 
Lease Files; License Agreements; maintenance records and warranties; plans and
specifications; licenses, permits and certificates of occupancy; copies or
originals of all books and records of account, contracts, and copies of
correspondence with tenants and suppliers; all advertising materials; booklets;
and keys.

7.9           Notice to Tenants.  Seller and Purchaser shall each execute, and
Purchaser shall deliver to each tenant immediately after the Closing, a notice
regarding the sale in substantially the form of Exhibit F hereto, or such other
form as may be required by applicable state law.  This obligation on the part of
Purchaser shall survive the Closing.

ARTICLE 8

PRORATIONS, DEPOSITS, COMMISSIONS

8.1           Prorations.  At Closing, the following items shall be prorated as
of the Closing Date with all items of income and expense for the Property being
borne by Purchaser from and after (and including) the Closing Date:  Tenant
Receivables (defined below) and other income and rents that have been collected
by Seller as of Closing; fees and assessments; prepaid expenses and obligations
under Service Contracts; accrued operating expenses; real and personal ad
valorem taxes (“Taxes”); and any

15


--------------------------------------------------------------------------------




assessments by private covenant for the then-current calendar year of Closing. 
Specifically, the following shall apply to such prorations and to post-Closing
collections of Tenant Receivables:

8.1.1        Taxes.  If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing.  Any additional Taxes relating to the year of Closing or prior years
arising out of a change in the use of the Real Property or a change in ownership
shall be assumed by Purchaser effective as of Closing and paid by Purchaser when
due and payable, and Purchaser shall indemnify Seller from and against any and
all such Taxes, which indemnification obligation shall survive the Closing.  If
Taxes for the year of Closing are due and owing at the time of Closing, Seller’s
and Purchaser’s prorated portions of Taxes shall be paid by Escrow Agent to the
local taxing authorities as of the Closing Date.

8.1.2        Utilities.  Purchaser shall take all steps necessary to effectuate
the transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies.  Seller shall ensure that
all utility meters are read as of the Closing Date.  Seller shall be entitled to
recover any and all deposits held by any utility company as of the Closing Date.

8.1.3        Tenant Receivables.  Rents due from tenants under Leases and from
tenants or licensees under License Agreements and operating expenses and/or
taxes payable by tenants under Leases (collectively, “Tenant Receivables”) and
not collected by Seller as of Closing shall not be prorated between Seller and
Purchaser at Closing but shall be apportioned on the basis of the period for
which the same is payable and if, as and when collected, as follows:

(a)           Tenant Receivables and other income received from tenants under
Leases and/or tenants or licensees under License Agreements after Closing shall
be applied in the following order of priority:  (1) first, to payment of the
current Tenant Receivables then due for the month in which the Closing Date
occurs, which amount shall be apportioned between Purchaser and Seller as of the
Closing Date as set forth in Section 8.1 hereof (with Seller’s portion thereof
to be delivered to Seller); (2) second, to Tenant Receivables first coming due
after Closing and applicable to the period of time after Closing, which amount
shall be retained by Purchaser; (3) third, to payment of Tenant Receivables
first coming due after Closing but applicable to the period of time before
Closing, including, without limitation, the Tenant Receivables described in
Section 8.1.3(b) below (collectively, “Unbilled Tenant Receivables”), which
amount shall be delivered to Seller; and (4) thereafter, to delinquent Tenant
Receivables which were due and payable as of Closing but not collected by Seller
as of Closing (collectively, “Uncollected Delinquent Tenant Receivables”), which
amount shall be delivered to Seller.  Notwithstanding the foregoing, Seller
shall have the right to pursue the collection of Uncollected Delinquent Tenant
Receivables for a period of one year after Closing without prejudice to Seller’s
rights or Purchaser’s obligations hereunder, provided, however, Seller shall
have no right to cause any such tenant or licensee to be evicted or to exercise
any other “landlord” remedy (as set forth in such tenant’s Lease or licensee’s
License Agreement) against such tenant other than to sue for collection.  Any
sums received by Purchaser to which Seller is entitled shall be held in trust
for Seller on account of such past due rents payable to Seller, and Purchaser
shall remit to Seller any such sums received by Purchaser to which Seller is
entitled within ten Business Days after receipt thereof less reasonable, actual
costs and expenses of collection, including reasonable attorneys’ fees, court
costs and disbursements, if any.  Seller expressly agrees that if Seller
receives any amounts after the Closing Date which are attributable, in whole or
in part, to any period after the Closing Date, Seller shall remit to Purchaser
that portion of the monies so received by Seller to which Purchaser is entitled
within ten Business Days after receipt thereof.  With respect to Unbilled Tenant
Receivables, Purchaser covenants and agrees to (A) bill the same when billable

16


--------------------------------------------------------------------------------




and (B) cooperate with Seller to determine the correct amount of operating
expenses and/or taxes due.  The provisions of this Section 8.1.3(a) shall
survive the Closing.

(b)           If the final reconciliation or determination of operating expenses
and/or taxes due under the Leases shows that a net amount is owed by Seller to
Purchaser, said amount shall be paid by Seller to Purchaser within ten Business
Days of such final determination under the Leases.  If the final determination
of operating expenses and/or taxes due under the Leases shows that a net amount
is owed by Purchaser to Seller, Purchaser shall, within ten Business Days of
such final determination, remit said amount to Seller.  Purchaser agrees to
receive and hold any monies received on account of such past due expenses and/or
taxes in trust for Seller and to pay same promptly to Seller as aforesaid.  The
provisions of this Section 8.1.3(b) shall survive the Closing.

8.2           Leasing Costs.  Seller agrees to pay or discharge at or prior to
Closing all leasing commissions, costs for tenant improvements, lease buyout
costs, moving allowances, design allowances, legal fees and other costs,
expenses and allowances incurred in order to induce a tenant to enter into a
Lease or Lease renewal or extension or to induce a licensee to enter into a
License Agreement (collectively, “Leasing Costs”) that are due and payable prior
to Closing with respect to Leases and License Agreements in force as of or prior
to the Effective Date; provided, however, that Seller shall have no obligation
to pay, and as of Closing Purchaser shall assume the obligation to pay, all
Leasing Costs payable with respect to any option to renew or option to expand
that has not been exercised prior to the Effective Date, which obligation shall
survive the Closing.  Additionally, as of Closing, Purchaser shall assume
Seller’s obligations for (a) Leasing Costs that are due and payable after
Closing with respect to Leases and License Agreements in force as of or prior to
the Effective Date, and (b) Leasing Costs incurred with respect to Leases and
Lease renewals and extensions and License Agreements and License Agreement
renewals and extensions executed subsequent to the Effective Date. 
Notwithstanding this Section 8.2, (1) Purchaser shall pay all costs with respect
to the pending lease amendment for Matheson Tri-Gas, Inc. (“Matheson”), and
(2) if any abated Basic Rent remains pursuant to the terms of Exhibit J to the
Lease Agreement dated as of May 17, 2006, between Seller, as landlord, and
Matheson, as tenant, then Seller shall credit Purchaser at Closing for the
amount of the remaining abated Basic Rent.

8.3           Closing Costs.  Closing costs shall be allocated between Seller
and Purchaser in accordance with Section 1.2.

8.4           Final Adjustment After Closing.  If final bills are not available
or cannot be issued prior to Closing for any item being prorated under
Section 8.1, then Purchaser and Seller agree to allocate such items on a fair
and equitable basis as soon as such bills are available, final adjustment to be
made as soon as reasonably possible after the Closing.  Payments in connection
with the final adjustment shall be due within 30 days of written notice.  All
such rights and obligations shall survive the Closing.

8.5           Tenant Deposits.  All tenant and licensee security deposits
collected and not applied by Seller (and interest thereon if required by law or
contract) shall be transferred or credited to Purchaser at Closing.  As of the
Closing, Purchaser shall assume Seller’s obligations related to tenant and
licensee security deposits, but only to the extent they are credited or
transferred to Purchaser.

8.6           Commissions.  Seller shall be responsible to Broker for a real
estate sales commission at Closing (but only in the event of a Closing in strict
accordance with this Agreement) in accordance with a separate agreement between
Seller and Broker.  Broker may share its commission with any other licensed
broker involved in this transaction, but the payment of the commission by Seller
to Broker shall fully satisfy any obligations of Seller to pay a commission
hereunder.  Under no circumstances shall Seller owe a commission or other
compensation directly to any other broker, agent or person.  Any cooperating

17


--------------------------------------------------------------------------------




broker shall not be an affiliate, subsidiary or related in any way to
Purchaser.  Other than as stated above in this Section 8.6, Seller and Purchaser
each represent and warrant to the other that no real estate brokerage commission
is payable to any person or entity in connection with the transaction
contemplated hereby, and each agrees to and does hereby indemnify and hold the
other harmless against the payment of any commission to any other person or
entity claiming by, through or under Seller or Purchaser, as applicable.  This
indemnification shall extend to any and all claims, liabilities, costs and
expenses (including reasonable attorneys’ fees and litigation costs) arising as
a result of such claims and shall survive the Closing.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

9.1           Seller’s Representations and Warranties.  Seller represents and
warrants to Purchaser that:

9.1.1        Organization and Authority.  Seller has been duly organized, is
validly existing, and is in good standing in the state in which it was formed. 
Seller has the full right and authority and has obtained any and all consents
required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby.  This Agreement has been, and
all of the documents to be delivered by Seller at the Closing will be,
authorized and executed and constitute, or will constitute, as appropriate, the
valid and binding obligation of Seller, enforceable in accordance with their
terms.

9.1.2        Conflicts and Pending Actions.  There is no agreement to which
Seller is a party or, to Seller’s knowledge, that is binding on Seller which is
in conflict with this Agreement.  To Seller’s knowledge, there is no action or
proceeding pending or threatened against Seller or relating to the Property,
which challenges or impairs Seller’s ability to execute or perform its
obligations under this Agreement.

9.1.3        Tenant Leases.  As of the Effective Date, Exhibit H lists all
tenants of the Property and the Lease Files include leases and amendments.

9.1.4        Service Contracts and License Agreements.  Exhibit J lists all of
the Service Contracts and Licenses for the Property.

9.1.5        No Condemnation.  Seller has received no written notification of
any pending condemnation, expropriation, eminent domain, litigation,
administrative action or other legal proceeding affecting all or any portion of
the Property, and Seller has no knowledge that any such proceeding is
contemplated.

9.1.6        Prohibited Persons and Transactions.  Seller represents and
warrants to Purchaser that, to Seller’s knowledge, Seller is currently in
compliance with and shall at all times during the term of this Agreement
(including any extension thereof) remain in compliance with the regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.

9.1.7        Notices from Governmental Authorities.  Other than the Association
Estoppel, to Seller’s knowledge, Seller has not received from any governmental
authority written notice of any material violation of any laws applicable (or
alleged to be applicable) to the Real Property, or any part

18


--------------------------------------------------------------------------------




thereof, that has not been corrected, except as may be reflected in the Property
Information or otherwise disclosed in writing to Purchaser.

9.1.8        Leasing Commissions.  All commissions due and payable for the
current lease terms of existing leases under those certain leasing commission
agreements listed on Exhibit F to Exhibit C of this Agreement (the Bill of Sale,
Assignment and Assumption of Leases and Contracts) have been paid or will be
paid at closing.

9.2           Purchaser’s Representations and Warranties.  Purchaser represents
and warrants to Seller that:

9.2.1        Organization and Authority.  Purchaser has been duly organized and
is validly existing as a limited liability company in good standing in the State
of Delaware and is qualified to do business in the state in which the Real
Property is located.  Purchaser has the full right and authority and has
obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. 
This Agreement has been, and all of the documents to be delivered by Purchaser
at the Closing will be, authorized and properly executed and constitute, or will
constitute, as appropriate, the valid and binding obligation of Purchaser,
enforceable in accordance with their terms.

9.2.2        Conflicts and Pending Action.  There is no agreement to which
Purchaser is a party or to Purchaser’s knowledge binding on Purchaser which is
in conflict with this Agreement.  There is no action or proceeding pending or,
to Purchaser’s knowledge, threatened against Purchaser which challenges or
impairs Purchaser’s ability to execute or perform its obligations under this
Agreement.

9.2.3        ERISA.  Purchaser is not an employee benefit plan (a “Plan”)
subject to ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”): assets being used to acquire the Property are not “plan
assets” within the meaning of Section 3(42) of ERISA; to Purchaser’s knowledge,
Purchaser is not a “party in interest” (as that term is defined in Section 3(14)
of ERISA) with respect to any Plan that is an investor in Seller, and
Purchaser’s acquisition of the Property will not constitute or result in a
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

9.2.4        Prohibited Persons and Transactions.  Purchaser represents and
warrants to Seller that, to Purchaser’s knowledge, Purchaser is currently in
compliance with and shall at all times during the term of this Agreement
(including any extension thereof) remain in compliance with the regulations of
the OFAC (including those named on OFAC’s Specially Designated and Blocked
Persons List) and any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto.

9.3           Survival of Representations and Warranties.  The representations
and warranties set forth in this Article 9 are made as of the Effective Date
and, except in the case of Sections 9.1.2 and 9.1.7 or as provided in
Section 7.2.1(a), are remade as of the Closing Date and shall not be deemed to
be merged into or waived by the instruments of Closing, but shall survive the
Closing for a period of one year (the “Survival Period”); provided, however,
that such representations and warranties shall automatically terminate if prior
to the Closing, Purchaser assigns this Agreement in violation of Section 12.1. 
Terms such as “to Seller’s knowledge,” “to the best of Seller’s knowledge” or
like phrases mean the actual present and conscious awareness or knowledge of
J. Coe Juracek (“Seller’s Representatives”), without any duty of inquiry or
investigation; provided that so qualifying Seller’s knowledge shall in no event
give rise to any personal liability on the part of Seller’s Representatives, or
any of them, or any other officer or employee of Seller, on account of any
breach of any representation or

19


--------------------------------------------------------------------------------




warranty made by Seller herein.  Seller hereby represents to Purchaser that the
person named in the preceding sentence is the person within Seller’s
organization most likely to have knowledge of the matters set forth in this
Article 9.  Said terms do not include constructive knowledge, imputed knowledge,
or knowledge Seller or such persons do not have but could have obtained through
further investigation or inquiry.  No broker, agent, or party other than Seller
is authorized to make any representation or warranty for or on behalf of
Seller.  Each party shall have the right to bring an action against the other on
the breach of a representation or warranty or covenant hereunder or in the
documents delivered by Seller at the Closing, but only on the following
conditions:  (1) the party bringing the action for breach first learns of the
breach after Closing and gives written notice of such breach to the other party
before the end of the Survival Period and files such action on or before the
first day following the second anniversary of the Closing Date, and (2) neither
party shall have the right to bring a cause of action for a breach of a
representation or warranty or covenant unless the damage to such party on
account of such breach (individually or when combined with damages from other
breaches) equals or exceeds $25,000, and then only to the extent of such
excess.  Neither party shall have any liability after Closing for the breach of
a representation or warranty or covenant hereunder of which the other party
hereto had knowledge as of Closing.  Notwithstanding any other provision of this
Agreement, any agreement contemplated by this Agreement, or any rights which
Purchaser might otherwise have at law, equity, or by statute, whether based on
contract or some other claim, Purchaser agrees that any liability of Seller to
Purchaser will be limited to $250,000.  The provisions of this Section 9.3 shall
survive the Closing.  Any breach of a representation or warranty or covenant
that occurs prior to Closing shall be governed by Article 10.

ARTICLE 10

DEFAULT AND REMEDIES

10.1         Seller’s Remedies.  If Purchaser fails to consummate the purchase
of the Property pursuant to this Agreement or otherwise defaults on its
obligations hereunder at or prior to Closing for any reason except failure by
Seller to perform hereunder, or if prior to Closing any one or more of
Purchaser’s representations or warranties are breached in any material respect,
and such default or breach is not cured by the earlier of the third (3rd)
Business Day after written notice thereof from Seller or the Closing Date
(except no notice or cure period shall apply if Purchaser fails to consummate
the purchase of the Property hereunder), Seller shall be entitled, as its sole
remedy (except as provided in Sections 4.10, 8.6, 10.3 and 10.4 hereof), to
terminate this Agreement and recover the Earnest Money as liquidated damages and
not as penalty, in full satisfaction of claims against Purchaser hereunder. 
Seller and Purchaser agree that Seller’s damages resulting from Purchaser’s
default are difficult, if not impossible, to determine and the Earnest Money is
a fair estimate of those damages which has been agreed to in an effort to cause
the amount of such damages to be certain.  Notwithstanding anything in this
Section 10.1 or in Exhibit I to the contrary, in the event of Purchaser’s
default or a termination of this Agreement, Seller shall have all remedies
available at law or in equity in the event Purchaser or any party related to or
affiliated with Purchaser is asserting any claims or right to the Property that
would otherwise delay or prevent Seller from having clear, indefeasible and
marketable title to the Property, and in said event Seller shall not be required
to submit such matter to arbitration as contemplated by Exhibit I.  In all other
events Seller’s remedies shall be limited to those described in this
Section 10.1 and Sections 4.10, 8.6, 10.3 and 10.4 hereof.  If Closing is
consummated, Seller shall have all remedies available at law or in equity in the
event Purchaser fails to perform any obligation of Purchaser under this
Agreement.

10.2         Purchaser’s Remedies.  If Seller fails to consummate the sale of
the Property pursuant to this Agreement or otherwise defaults on its obligations
hereunder at or prior to Closing for any reason except failure by Purchaser to
perform hereunder, or if prior to Closing any one or more of Seller’s
representations or warranties are breached in any material respect, and such
default or breach is not cured by the earlier of the third (3rd) Business Day
after written notice thereof from Purchaser or the Closing Date (Purchaser
hereby agreeing to give such written notice to Seller within one Business Day
after

20


--------------------------------------------------------------------------------




Purchaser first learns of any such default or breach by Seller, except no notice
or cure period shall apply if Seller fails to consummate the sale of the
Property hereunder), Purchaser shall elect, as its sole remedy, either to (a)
terminate this Agreement by giving Seller timely written notice of such election
prior to or at Closing and recover the Earnest Money, (b) enforce specific
performance to consummate the sale of the Property hereunder, or (c) waive said
failure or breach and proceed to Closing without any reduction in the Purchase
Price.  Notwithstanding anything herein to the contrary, Purchaser shall be
deemed to have elected to terminate this Agreement if Purchaser fails to deliver
to Seller written notice of its intent to file a claim or assert a cause of
action for specific performance against Seller on or before ten Business Days
following the scheduled Closing Date or, having given such notice, fails to file
a lawsuit asserting such claim or cause of action in the county in which the
Property is located within two months following the scheduled Closing Date. 
Purchaser’s remedies shall be limited to those described in this Section 10.2
and Sections 10.3 and 10.4 hereof.  IN NO EVENT SHALL SELLER’S DIRECT OR
INDIRECT PARTNERS, SHAREHOLDERS, OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR,
EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON
THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON
CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE.

10.3         Attorneys’ Fees.  In the event either party hereto employs an
attorney in connection with claims by one party against the other arising from
the operation of this Agreement, the non-prevailing party shall pay the
prevailing party all reasonable fees and expenses, including attorneys’ fees,
incurred in connection with such claims.

10.4         Other Expenses.  If this Agreement is terminated due to the default
of a party, then the defaulting party shall pay any fees or charges due to
Escrow Agent for holding the Earnest Money as well as any escrow cancellation
fees or charges and any fees or charges due to the Title Company for preparation
and/or cancellation of the Title Commitment.

ARTICLE 11

DISCLAIMERS, RELEASE AND INDEMNITY

11.1         Disclaimers By Seller.  Except as expressly set forth in this
Agreement, it is understood and agreed that Seller and Seller’s agents or
employees have not at any time made and are not now making, and they
specifically disclaim, any warranties, representations or guaranties of any kind
or character, express or implied, with respect to the Property, including, but
not limited to, warranties, representations or guaranties as to (a) matters of
title (other than Seller’s special warranty of title to be contained in the
Deed), (b) environmental matters relating to the Property or any portion
thereof, including, without limitation, the presence of Hazardous Materials in,
on, under or in the vicinity of the Property, (c) geological conditions,
including, without limitation, subsidence, subsurface conditions, water table,
underground water reservoirs, limitations regarding the withdrawal of water, and
geologic faults and the resulting damage of past and/or future faulting, (d)
whether, and to the extent to which the Property or any portion thereof is
affected by any stream (surface or underground), body of water, wetlands, flood
prone area, flood plain, floodway or special flood hazard, (e) drainage, (f)
soil conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any undershoring, (g) the presence of endangered species or any
environmentally sensitive or protected areas, (h) zoning or building
entitlements to which the Property or any portion thereof may be subject, (i)
the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (j) usages of
adjoining property, (k) access to the Property or any portion thereof, (l) the
value, compliance with the plans and specifications, size, location, age, use,
design, quality, description, suitability, structural integrity, operation,
title to, or physical or financial condition of the Property or any portion
thereof, or any income,

21


--------------------------------------------------------------------------------




expenses, charges, liens, encumbrances, rights or claims on or affecting or
pertaining to the Property or any part thereof, (m) the condition or use of the
Property or compliance of the Property with any or all past, present or future
federal, state or local ordinances, rules, regulations or laws, building, fire
or zoning ordinances, codes or other similar laws, (n) the existence or
non-existence of underground storage tanks, surface impoundments, or landfills,
(o) any other matter affecting the stability and integrity of the Property, (p)
the potential for further development of the Property, (q) the merchantability
of the Property or fitness of the Property for any particular purpose, (r) the
truth, accuracy or completeness of the Property Information, (s) tax
consequences, or (t) any other matter or thing with respect to the Property.

11.2         Sale “As Is, Where Is”.  Purchaser acknowledges and agrees that
upon Closing, Seller shall sell and convey to Purchaser and Purchaser shall
accept the Property “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent
expressly provided otherwise in this Agreement and any document executed by
Seller and delivered to Purchaser at Closing.  Except as expressly set forth in
this Agreement, Purchaser has not relied and will not rely on, and Seller has
not made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Property or relating thereto (including specifically, without limitation,
Property information packages distributed with respect to the Property) made or
furnished by Seller, or any property manager, real estate broker, agent or third
party representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing.  Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement, it is relying solely on its own
expertise and that of Purchaser’s consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Seller.  Purchaser will conduct such inspections and
investigations of the Property as Purchaser deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same.  By failing to terminate this Agreement prior to the expiration of
the Inspection Period, Purchaser acknowledges that Seller has afforded Purchaser
a full opportunity to conduct such investigations of the Property as Purchaser
deemed necessary to satisfy itself as to the condition of the Property and the
existence or non-existence or curative action to be taken with respect to any
Hazardous Materials on or discharged from the Property, and will rely solely
upon same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this
Agreement.  Upon Closing, Purchaser shall assume the risk that adverse matters,
including, but not limited to, adverse physical or construction defects or
adverse environmental, health or safety conditions, may not have been revealed
by Purchaser’s inspections and investigations except as set forth in this
Agreement.  Purchaser hereby represents and warrants to Seller that:  (a)
Purchaser is represented by legal counsel in connection with the transaction
contemplated by this Agreement; and (b) Purchaser is purchasing the Property for
business, commercial, investment or other similar purpose and not for use as
Purchaser’s residence.  Purchaser waives any and all rights or remedies it may
have or be entitled to, deriving from disparity in size or from any significant
disparate bargaining position in relation to Seller.

11.3         Seller Released from Liability.  Purchaser acknowledges that it
will have the opportunity to inspect the Property during the Inspection Period,
and during such period, observe its physical characteristics and existing
conditions and the opportunity to conduct such investigation and study on and of
the Property and adjacent areas as Purchaser deems necessary, Purchaser hereby
FOREVER RELEASES AND DISCHARGES Seller from all responsibility and liability,
including without limitation, liabilities and responsibilities for the lessor’s
obligations under the Leases relating to the physical, environmental or legal
compliance status of the Property, whether arising before or after the Effective
Date, and liabilities under the Comprehensive Environmental Response,
Compensation and Liability Act Of 1980 (42 U.S.C. Sections 9601 et seq.), as
amended (“CERCLA”), regarding the condition, valuation, salability or utility of
the Property, or its suitability for any purpose whatsoever (including, but not
limited to, with respect to the presence in the soil, air, structures and
surface and

22


--------------------------------------------------------------------------------




subsurface waters, of Hazardous Materials or other materials or substances that
have been or may in the future be determined to be toxic, hazardous, undesirable
or subject to regulation and that may need to be specially treated, handled
and/or removed from the Property under current or future federal, state and
local laws, regulations or guidelines, and any structural and geologic
conditions, subsurface soil and water conditions and solid and hazardous waste
and Hazardous Materials on, under, adjacent to or otherwise affecting the
Property).  Purchaser further hereby WAIVES (and by Closing this transaction
will be deemed to have WAIVED) any and all objections and complaints (including,
but not limited to, federal, state and local statutory and common law based
actions, and any private right of action under any federal, state or local laws,
regulations or guidelines to which the Property is or may be subject, including,
but not limited to, CERCLA) concerning the physical characteristics and any
existing conditions of the Property, including, without limitation, the lessor’s
obligations under the Leases relating to the physical, environmental or legal
compliance status of the Property, whether arising before or after the Effective
Date.  Purchaser further hereby assumes the risk of changes in applicable laws
and regulations relating to past, present and future environmental conditions on
the Property and the risk that adverse physical characteristics and conditions,
including, without limitation, the presence of Hazardous Materials or other
contaminants, may not have been revealed by its investigation.

11.4         “Hazardous Materials” Defined.  For purposes hereof, “Hazardous
Materials” means “Hazardous Material,” “Hazardous Substance,” “Pollutant or
Contaminant,” and “Petroleum” and “Natural Gas Liquids,” as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

11.5         Indemnity.  Purchaser agrees to indemnify, defend and hold Seller
harmless of and from any and all liabilities, claims, demands, and expenses of
any kind or nature that relate to an act, event or condition that first occurred
on or after Closing as the result of an act or omission.  Seller agrees to
indemnify, defend and hold Purchaser harmless for and from any and all
liabilities, claims, demands and expenses of any kind or nature asserted by
third parties that relate to an act, event or condition that first occurred
prior to Closing as the result of an act or omission by Seller, subject to the
provisions of this Agreement and the documents executed in connection with the
Closing, including, without limitation, Article 9 and Article 11 hereof.

11.6         Survival.  The terms and conditions of this Article 11 shall
expressly survive the Closing, not merge with the provisions of any closing
documents and shall be incorporated into the Deed.

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

ARTICLE 12

MISCELLANEOUS

12.1         Parties Bound; Assignment.  This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto.  Purchaser may assign its rights under this
Agreement, without the consent of Seller, upon the following conditions: 
(a) the assignee of Purchaser must be an Affiliate of Purchaser (the term
“Affiliate” shall mean (1) an entity that controls, is controlled by, or is
under common control with Purchaser; (2) any partnership in which Purchaser or
Purchaser’s controlling member is the general partner; or (3) any fund or entity
sponsored by Purchaser, (b) all of the Earnest Money must have been delivered in
accordance herewith, (c) the Inspection Period shall be

23


--------------------------------------------------------------------------------




deemed to have ended, (d) the assignee of Purchaser shall assume all obligations
of Purchaser hereunder, but Purchaser shall remain primarily liable for the
performance of Purchaser’s obligations, (e) a copy of the fully executed written
assignment and assumption agreement shall be delivered to Seller prior to
Closing, and (f)  the requirements in Section 12.17 are satisfied.

12.2         Headings.  The article, section, subsection, paragraph and/or other
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

12.3         Invalidity and Waiver.  If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative.  The failure by either party to enforce
against the other any term or provision of this Agreement shall not be deemed to
be a waiver of such party’s right to enforce against the other party the same or
any other such term or provision in the future.

12.4         Governing Law.  This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Real Property is located.

12.5         Survival.  The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing (other than any unfulfilled closing conditions which
have been waived or deemed waived by the other party) shall survive the Closing
and shall not be deemed to be merged into or waived by the instruments of
Closing.

12.6         Entirety and Amendments.  This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property.  This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought.  All Exhibits hereto are incorporated herein by this
reference for all purposes.

12.7         Time.  Time is of the essence in the performance of this Agreement.

12.8         Confidentiality.  Purchaser shall make no public announcement or
disclosure of any information related to this Agreement to outside brokers or
third parties, before the Closing, without the prior written specific consent of
Seller; provided, however, that Purchaser may, subject to the provisions of
Section 4.7, make disclosure of this Agreement to its Permitted Outside Parties
as necessary to perform its obligations hereunder and as may be required under
laws or regulations applicable to Purchaser.  Notwithstanding anything to the
contrary set forth herein or in any other agreement to which the parties hereto
are parties or by which they are bound, any and all obligations of
confidentiality contained herein and therein (the “Confidentiality
Obligations”), as they relate to the transactions and events contemplated by
this Agreement (collectively, the “Transaction”), shall not apply to the
“structure or tax aspects” (as that phrase is used in Section 1.6011-4(b)(3) [or
any successor provision] of the Treasury Regulations [the “Confidentiality
Regulation”] promulgated under Section 6011 of the Internal Revenue Code of
1986, as amended) of the Transaction; provided, however, that the
Confidentiality Obligations nevertheless shall apply at a given time to any and
all items of information not required to be freely disclosable at such time in
order for the Transaction not to be treated as “offered under conditions of
confidentiality” within the meaning of the Confidentiality Regulation.  In no
event shall Purchaser disclose the Purchase Price or other economic terms of
this Agreement to any party other than its Permitted Outside Parties before or
following the Closing, except to the extent required by applicable law or to
Purchaser’s investors, potential investors or their representatives.

24


--------------------------------------------------------------------------------




12.9         No Electronic Transactions.  The parties hereby acknowledge and
agree this Agreement shall not be executed, entered into, altered, amended or
modified by electronic means.  Without limiting the generality of the foregoing,
the parties hereby agree the transactions contemplated by this Agreement shall
not be conducted by electronic means, except as specifically set forth in the
“Notices” Section of this Agreement.

12.10       Notices.  All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in
Section 1.3.  Any such notices shall, unless otherwise provided herein, be given
or served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, (d) by facsimile transmission during normal
business hours with a confirmation copy delivered by another method permitted
under this Section 12.10, or (e) by electronic mail addressed to the electronic
mail address set forth in Section 1.3 for the party to be notified with a
confirmation copy delivered by another method permitted under this
Section 12.10.  Notice given in accordance herewith for all permitted forms of
notice other than by electronic mail, shall be effective upon the earlier to
occur of actual delivery to the address of the addressee or refusal of receipt
by the addressee (even if such addressee refuses delivery thereof).  Notice
given by electronic mail in accordance herewith shall be effective upon the
entrance of such electronic mail into the information processing system
designated by the recipient’s electronic mail address.  Except for facsimile and
electronic mail notices as described above, no notice hereunder shall be
effective if sent or delivered by electronic means.  In no event shall this
Agreement be altered, amended or modified by electronic mail or electronic
record.  A party’s address may be changed by written notice to the other party;
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice.  Copies of notices are for informational
purposes only, and a failure to give or receive copies of any notice shall not
be deemed a failure to give notice.  Notices given by counsel to the Purchaser
shall be deemed given by Purchaser and notices given by counsel to the Seller
shall be deemed given by Seller.

12.11       Construction.  The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and agree that the normal rule
of construction - to the effect that any ambiguities are to be resolved against
the drafting party - shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

12.12       Calculation of Time Periods; Business Day.  Unless otherwise
specified, in computing any period of time described herein, the day of the act
or event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is not a Business Day, in which event the period shall run until
the end of the next day which is a Business Day.  The last day of any period of
time described herein shall be deemed to end at 5:00 p.m. local time in the
state in which the Real Property is located.  As used herein, the term “Business
Day” means any day that is not a Saturday, Sunday or legal holiday for national
banks in the city in which the Real Property is located.

12.13       Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement.  To facilitate execution of
this Agreement, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages, provided that executed originals thereof
are forwarded to the other party on the same day by any of the delivery methods
set forth in Section 12.9 other than facsimile.

12.14       No Recordation.  Without the prior written consent of Seller, there
shall be no recordation of either this Agreement or any memorandum hereof, or
any affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Purchaser without the prior

25


--------------------------------------------------------------------------------




written consent of Seller shall constitute a default hereunder by Purchaser,
whereupon Seller shall have the remedies set forth in Section 10.1 hereof.  In
addition to any such remedies, Purchaser shall be obligated to execute an
instrument in recordable form releasing this Agreement or memorandum or
affidavit, and Purchaser’s obligations pursuant to this Section 12.14 shall
survive any termination of this Agreement as a surviving obligation.

12.15       Further Assurances.  In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by either
party at Closing, each party agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

12.16       Discharge of Obligations.  The acceptance of the Deed by Purchaser
shall be deemed to be a full performance and discharge of every representation
and warranty made by Seller herein and every agreement and obligation on the
part of Seller to be performed pursuant to the provisions of this Agreement,
except those which are herein specifically stated to survive Closing.

12.17       ERISA.  Under no circumstances shall Purchaser have the right to
assign this Agreement to any person or entity owned or controlled by an employee
benefit plan if Seller’s sale of the Property to such person or entity would, in
the reasonable opinion of Seller’s ERISA advisors or consultants, create or
otherwise cause a “prohibited transaction” under ERISA.  In the event Purchaser
assigns this Agreement or transfers any ownership interest in Purchaser, and
such assignment or transfer would make the consummation of the transaction
hereunder a “prohibited transaction” under ERISA and necessitate the termination
of this Agreement then, notwithstanding any contrary provision which may be
contained herein, Seller shall have the right to terminate this Agreement.

12.18       No Third Party Beneficiary.  The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing, except that a tenant of the Property may enforce Purchaser’s indemnity
obligation under Section 4.10 hereof.

12.19       Reporting Person.  Purchaser and Seller hereby designate the Title
Company as the “reporting person” pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986, as amended.

12.20       Mandatory Arbitration.  The parties have agreed to submit disputes
to mandatory arbitration in accordance with the provisions of Exhibit I hereto
and made a part hereof for all purposes.  Each of Seller and Purchaser waives
the right to commence an action in connection with this Agreement in any court
and expressly agrees to be bound by the decision of the arbitrator determined in
Exhibit I.  The waiver of this Section 12.20 will not prevent Seller or
Purchaser from commencing an action in any court for the sole purposes of
enforcing the obligation of the other party to submit to binding arbitration or
the enforcement of an award granted by arbitration herein or as expressly
permitted by Section 10.1 hereof.  The terms of this Section 12.20 shall survive
(a) the termination of this Agreement, and (b) the Closing.

12.21       Upfront Fees.  Purchaser acknowledges that Seller is currently in
negotiations for an oil and gas lease with Cimmaron Field Services, Inc. to
encumber the Land (the “Oil Lease”).  Seller shall be entitled to 100% of the
$68,962.46 cash bonus referenced in Section 1 of the Oil Lease (the “Cash
Bonus”), notwithstanding Section 8.1.3 hereof.  Purchaser shall be entitled to
all other payments, fees and

26


--------------------------------------------------------------------------------




royalties under the Oil Lease.  If the Oil Lease is not signed until after the
Closing Date and Purchaser receives the Cash Bonus, Purchaser shall deliver the
Cash Bonus to Seller within five Business Days following Purchaser’s receipt
thereof.  Notwithstanding anything in this Agreement to the contrary, Purchaser
shall have the right to approve the Oil Lease as to form and content prior to
its execution, which approval shall not be unreasonably withheld, conditioned or
delayed.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

27


--------------------------------------------------------------------------------


SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
CFH REALTY II/LAS COLINAS COMMONS, L.P.
AND
HARVARD PROPERTY TRUST, LLC
d/b/a BEHRINGER HARVARD FUNDS

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

SELLER:

 

 

 

 

 

 

 

CFH REALTY II/LAS COLINAS COMMONS, L.P.,
a Texas limited partnership

 


Date executed by Seller

 

By:

CFH Realty II/Las Colinas Commons GP, L.L.C.,
a Texas limited liability company, its general
partner

 

                                 , 2006

 

 

By:

Crow Holdings Managers, L.L.C., a Texas
limited liability company, its manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

HARVARD PROPERTY TRUST, LLC, a Delaware
limited liability company, d/b/a Behringer Harvard
Funds

 

Date executed by Purchaser

 

 

 

 

 

By:

 

 

                                 , 2006

 

Name:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




JOINDER BY ESCROW AGENT

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
has received and shall hold the Earnest Money required to be deposited under
this Agreement and the interest earned thereto, in escrow, and shall disburse
the Earnest Money, and the interest earned thereon, pursuant to the provisions
of this Agreement.

 

LANDAMERICA/COMMONWEALTH TITLE OF
DALLAS

 

 

 

 

 

 

Date executed by Escrow Agent

 

By:

 

 

 

 

Name:

 

 

                              , 2006

 

Title:

 

 

 


--------------------------------------------------------------------------------




LIST OF EXHIBITS

Exhibit A

 

-

 

Legal Description of Land

 

 

 

 

 

Exhibit B

 

-

 

Special Warranty Deed

 

 

 

 

 

Exhibit C

 

-

 

Bill of Sale, Assignment and Assumption of Leases and Contracts

 

 

 

 

 

Exhibit D

 

-

 

FIRPTA Certificate

 

 

 

 

 

Exhibit E

 

-

 

ERISA Letter

 

 

 

 

 

Exhibit F

 

-

 

Notice to Tenants

 

 

 

 

 

Exhibit G

 

-

 

Tenant Estoppel Certificate

 

 

 

 

 

Exhibit H

 

-

 

List of Tenants

 

 

 

 

 

Exhibit I

 

-

 

Mandatory Arbitration

 

 

 

 

 

Exhibit J

 

-

 

Service Contracts and Licenses

 


--------------------------------------------------------------------------------



EXHIBIT A


LEGAL DESCRIPTION OF LAND

Lot 2R, Block 1, NEC Addition, City of Irving, Dallas County, Texas, as
reflected in a plat recorded in Volume 87100, Page 5908, of the Real Estate
Records of Dallas County, Texas.

A-1


--------------------------------------------------------------------------------



EXHIBIT B


SPECIAL WARRANTY DEED

THE STATE OF TEXAS

 

§

 

 

 

 

§

 

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS

 

§

 

 

 

CFH REALTY II/LAS COLINAS COMMONS, L.P., a Texas limited partnership
(“Grantor”), for and in consideration of the sum of $10.00 and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, has GRANTED, BARGAINED, SOLD, and CONVEYED and by these presents
does GRANT, BARGAIN, SELL, and CONVEY unto HARVARD PROPERTY TRUST, LLC, a
Delaware limited liability company, d/b/a Behringer Harvard Funds (“Grantee”),
the tract or parcel of land in Dallas County, Texas, described in Exhibit A,
together with all improvements located on such land and all rights, titles, and
interests appurtenant thereto including, without limitation, Grantor’s interest,
if any, in any and all adjacent streets, alleys, rights of way and any adjacent
strips and gores (such land, improvements and interests are hereinafter
collectively referred to as the “Property”).

This Special Warranty Deed and the conveyance hereinabove set forth is executed
by Grantor and accepted by Grantee subject to all easements, restrictions,
reservations and covenants now of record and further subject to all matters that
a current, accurate survey of the Property would show, together with the matters
described in Exhibit B hereto and incorporated herein by this reference, to the
extent the same are validly existing and applicable to the Property (hereinafter
referred to collectively as the “Permitted Exceptions”).

Grantee acknowledges that Grantee has independently and personally inspected the
Property.  The Property is hereby conveyed to and accepted by Grantee in its
present condition, “AS IS, WITH ALL FAULTS, AND WITHOUT ANY WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, except as otherwise set forth herein or in that certain
Purchase and Sale Agreement dated as of                             , by and
between Grantor and Harvard Property Trust, LLC (the “Sale Agreement”).” 
Notwithstanding anything contained herein to the contrary, except as set forth
herein or in the Sale Agreement, it is understood and agreed that Grantor and
Grantor’s agents or employees have never made and are not now making, and they
specifically disclaim, any warranties, representations or guaranties of any kind
or character, express or implied, oral or written, with respect to the Property,
including, but not limited to, warranties, representations or guaranties as to
(a) matters of title (other than Grantor’s warranty of title set forth herein),
(b) environmental matters relating to the Property or any portion thereof,
including, without limitation, the presence of Hazardous Materials (as defined
in the Sale Agreement) in, on, under or in the vicinity of the Property, (c)
geological conditions, including, without limitation, subsidence, subsurface
conditions, water table, underground water reservoirs, limitations regarding the
withdrawal of water, and geologic faults and the resulting damage of past and/or
future faulting, (d) whether, and to the extent to which the Property or any
portion thereof is affected by any stream (surface or underground), body of
water, wetlands, flood prone area, flood plain, floodway or special flood
hazard, (e) drainage, (f) soil conditions, including the existence of
instability, past soil repairs, soil additions or conditions of soil fill, or
susceptibility to landslides, or the sufficiency of any undershoring, (g) the
presence of endangered species or any environmentally sensitive or protected
areas, (h) zoning or building entitlements to which the Property or any portion
thereof may be subject, (i) the availability of any utilities to the Property or
any portion thereof including, without limitation, water, sewage, gas and
electric, (j) usages of adjoining property, (k) access to the Property or any
portion

B-1


--------------------------------------------------------------------------------




thereof, (l) the value, compliance with the plans and specifications, size,
location, age, use, design, quality, description, suitability, structural
integrity, operation, title to, or physical or financial condition of the
Property or any portion thereof, or any income, expenses, charges, liens,
encumbrances, rights or claims on or affecting or pertaining to the Property or
any part thereof, (m) the condition or use of the Property or compliance of the
Property with any or all Regulation federal, state or local ordinances, rules,
regulations or laws, building, fire or zoning ordinances, codes or other similar
laws, (n) the existence or non-existence of underground storage tanks, surface
impoundments, or landfills, (o) any other matter affecting the stability and
integrity of the Property, (p) the potential for further development of the
Property, (q) the merchantability of the Property or fitness of the Property for
any particular purpose, (r) the truth, accuracy or completeness of the Property
Information, (s) tax consequences, or (t) any other matter or thing with respect
to the Property.  EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN THE SALE AGREEMENT,
GRANTOR MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND TO GRANTEE,
INCLUDING, WITHOUT LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY, OR THEIR
SUITABILITY FOR ANY PARTICULAR PURPOSE OR OF MERCHANTABILITY.  GRANTEE IS
RELYING ON ITS INVESTIGATIONS OF THE PROPERTY IN DETERMINING WHETHER TO ACQUIRE
IT.  THE PROVISIONS OF THIS PARAGRAPH ARE A MATERIAL PART OF THE CONSIDERATION
FOR GRANTOR EXECUTING THIS SPECIAL WARRANTY DEED, AND SHALL SURVIVE CLOSING.

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereunto in anywise belonging, unto Grantee, its successors and
assigns forever, and Grantor does hereby bind itself, its successors and
assigns, to WARRANT AND FOREVER DEFEND all and singular the title to the
Property unto the said Grantee, its successors and assigns against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through, or under Grantor but not otherwise, subject to the Permitted
Exceptions.

Grantee’s address is:                                                 

EXECUTED as of                                  , 2006.

 

CFH REALTY II/LAS COLINAS COMMONS, L.P.,
a Texas limited partnership

 

 

By:

CFH Realty II/Las Colinas Commons GP, L.L.C.,
a Texas limited liability company, its general
partner

 

 

 

By:

Crow Holdings Managers, L.L.C., a Texas
limited liability company, its manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

THE STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on                               ,
2006, by                                                            ,
                                            of Crow Holdings Managers, L.L.C., a

B-2


--------------------------------------------------------------------------------




Texas limited liability company, manager of CFH Realty II/Las Colinas Commons
GP, L.L.C., a Texas limited liability company, general partner of CFH
Realty II/Las Colinas Commons, L.P., a Texas limited partnership, on behalf of
said limited liability companies and limited partnership.

 

 

 



 

 

 

Notary Public, State of Texas

 

B-3


--------------------------------------------------------------------------------




EXHIBIT A

Lot 2R, Block 1, NEC Addition, City of Irving, Dallas County, Texas, as
reflected in a plat recorded in Volume 87100, Page 5908, of the Real Estate
Records of Dallas County, Texas.

B-4


--------------------------------------------------------------------------------




EXHIBIT B

[Permitted Exceptions]

B-5


--------------------------------------------------------------------------------



EXHIBIT C


BILL OF SALE, ASSIGNMENT AND ASSUMPTION
OF LEASES AND CONTRACTS
LAS COLINAS COMMONS

THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (this “Bill
of Sale”) is made as of the           day of                        , 2006, by
and between CFH REALTY II/LAS COLINAS COMMONS, L.P., a Texas limited partnership
(“Assignor”), and HARVARD PROPERTY TRUST, LLC, a Delaware limited liability
company, d/b/a Behringer Harvard Funds (“Assignee”).

W I T N E S S E T H:

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:

1.             Assignor hereby sells, transfers, assigns and conveys to Assignee
the following:

(a)           All right, title and interest of Assignor in and to all tangible
personal property (“Personalty”) set forth in the inventory on Exhibit A hereto
and made a part hereof, and located on, and used in connection with the
management, maintenance or operation of that certain land and improvements
located in the County of Dallas, State of Texas, as more particularly described
in Exhibit B hereto and made a part hereof (“Real Property”), but excluding
tangible personal property owned or leased by Assignor’s property manager or the
tenants of the Real Property under the Tenant Leases (as defined below).

(b)           All right title and interest of Assignor in and to:  (i) all
warranties and guaranties (express or implied) issued to Assignor in connection
with the Real Property or the Personalty; (ii) all licenses, permits,
certificates of occupancy and other consents or approvals from governmental
authorities or private parties which relate to the Real Property, or the
Personalty; (iii) all other intangible property associated with the use or
operation of the Real Property or the Personalty, including specifically,
without limitation, any and all other trade names or logos used by Assignor in
the operation of the Real Property or the Personalty; and (iv) all plans,
specifications, drawings, reports, studies, books, records and other documents
pertaining to the Real Property or the Personalty (“Intangibles”).

(c)           All right, title and interest of Assignor in and to those certain
leases described on Exhibit C hereto and made a part hereof (the “Tenant
Leases”), relating to the leasing of space in the Real Property and all of the
rights, interests, benefits and privileges of the lessor thereunder, and to the
extent Assignee has not received a credit therefor under the Purchase Agreement
(as defined below), all prepaid rents and security and other deposits held by
Assignor under the Tenant Leases and not credited or returned to tenants, but
subject to all terms, conditions, reservations and limitations set forth in the
Tenant Leases.

(d)           To the extent assignable, all right, title and interest of
Assignor in and to those certain contracts set forth on Exhibit D hereto and
made a part hereof, and all warranties, guaranties, indemnities and claims
(including, without limitation, for workmanship, materials and performance) and
which exist or may hereafter exist against any contractor, subcontractor,
manufacturer or supplier or laborer or other services relating thereto
(collectively, the “Contracts”).

C-1


--------------------------------------------------------------------------------




(e)           All right, title and interest of Assignor in and to those
agreements set forth on Exhibit E hereto and made a part hereof (the “License
Agreements”).

2.             This Bill of Sale is given pursuant to that certain Purchase and
Sale Agreement (as amended, the “Purchase Agreement”) dated as of December 18,
2006, between Assignor and Assignee, providing for, among other things, the
conveyance of the Personalty, the Intangibles, the Tenant Leases, the License
Agreements and the Contracts.

3.             As set forth in Article 11 of the Purchase Agreement, which is
hereby incorporated by reference as if herein set out in full and except as set
forth herein, the property conveyed hereunder is conveyed by Assignor and
accepted by Assignee AS IS, WHERE IS, AND WITHOUT ANY WARRANTIES OF WHATSOEVER
NATURE, EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE
AGREEMENT, IT BEING THE INTENTION OF ASSIGNOR AND ASSIGNEE EXPRESSLY TO NEGATE
AND EXCLUDE ALL WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES
CREATED BY ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE
PROPERTY CONVEYED HEREUNDER, OR BY ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER
WARRANTIES WHATSOEVER CONTAINED IN OR CREATED BY THE TEXAS UNIFORM COMMERCIAL
CODE.

4.             Assignee hereby accepts the assignment of the Personalty, the
Intangibles, the Tenant Leases, the Contracts and the License Agreements and
agrees to assume and discharge, in accordance with the terms thereof, (a) all of
the obligations thereunder from and after the date hereof, including, without
limitation, the obligations and duties of Assignor relating to any tenant
deposits for which Assignee received a credit from Assignor pursuant to the
Purchase Agreement, and (b) all of the lessor’s obligations under the Tenant
Leases relating to the physical, environmental or legal compliance status of the
Real Property, whether arising before or after the date hereof.  Additionally,
but without limiting the generality of the foregoing, Assignee agrees to assume
and discharge all leasing commissions, costs for tenant improvements, legal fees
and other costs and expenses incurred with respect to Tenant Leases and Tenant
Lease renewals and extensions and License Agreements and License Agreement
renewals and extensions executed subsequent to the Effective Date of the
Agreement and those set forth on Exhibit F hereto.  Assignee agrees to indemnify
and hold harmless Assignor from any cost, liability, damage or expense
(including attorneys’ fees) arising out of or relating to Assignee’s failure to
perform any of the foregoing obligations.

5.             Assignor agrees to indemnify and hold harmless Assignee from any
cost, liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignor’s failure to perform any of the obligations of Assignor
under the Tenant Leases, Contracts or License Agreements, to the extent accruing
prior to the date hereof, excluding all of the lessor’s obligations under the
Tenant Leases relating to the physical, environmental or legal compliance status
of the Real Property (whether accruing before or after the date hereof).

6.             This Bill of Sale may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

C-2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as of the
date first above written.

 

ASSIGNOR:

 

 

 

 

 

CFH REALTY II/LAS COLINAS COMMONS, L.P.,

 

 

a Texas limited partnership

 

 

By:

CFH Realty II/Las Colinas Commons GP, L.L.C.,
a Texas limited liability company, its general
partner

 

 

 

By:

Crow Holdings Managers, L.L.C., a
Texas limited liability company, its
manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

THE STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on                  , 2006, by
                                                        ,
                                   of Crow Holdings Managers, L.L.C., a Texas
limited liability company, manager of CFH Realty II/Las Colinas Commons GP,
L.L.C., a Texas limited liability company, general partner of CFH Realty II/Las
Colinas Commons, L.P., a Texas limited partnership, on behalf of said limited
liability companies and limited partnership.

 

 

 



 

Notary Public, State of Texas

 

C-3


--------------------------------------------------------------------------------




 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

HARVARD PROPERTY TRUST, LLC, a Delaware
limited liability company, d/b/a Behringer Harvard
Funds

 

 

 

 

 

 

 

 

 

 

 



 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

THE STATE OF                       

 

§

 

 

§

COUNTY OF                       

 

§

 

This instrument was acknowledged before me on                       , 2006, by
                                                               ,
                                         of Harvard Property Trust, LLC, a
Delaware limited liability company, on behalf of said limited liability company.

 

 

Notary Public, State of                            

 

Exhibit A

 

Personalty

Exhibit B

 

Real Property

Exhibit C

 

Tenant Leases

Exhibit D

 

Contracts

Exhibit E

 

License Agreements

Exhibit F

 

Lease Costs and Expenses

 

Exhibit F shall include the following commission agreements:

1.             Commission Agreement dated October 20, 2004 between Seller, as
owner, and CB Richard Ellis, Inc., as broker, regarding ATX Group, Inc.

2.             Commission Agreement dated April 4, 2001 between Seller, as
owner, and Solendar/Hall, Inc., as broker, regarding YMCA of Metropolitan
Dallas.

3.             Commission Agreement dated July 2, 2003 between Seller, as owner,
and Trammell Crow Brokerage Services, Ltd., as broker, regarding First Horizon
Home Loan Corporation.

4.             Commission Agreement dated May 26, 2006 between Seller, as owner,
and The Staubach Company-Southwest, Inc., as broker, regarding Matheson Tri-Gas,
Inc.

C-4


--------------------------------------------------------------------------------



EXHIBIT D


FIRPTA CERTIFICATE

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity.  To
inform HARVARD PROPERTY TRUST, LLC, a Delaware limited liability company, d/b/a
Behringer Harvard Funds (“Transferee”) that withholding of tax is not required
upon the disposition of a U.S. real property interest by Crow Holdings Realty
Partners II, L.P., a Delaware limited partnership (“Transferor”), the beneficial
owner of CFH REALTY II/LAS COLINAS COMMONS, L.P., a Texas limited partnership
(U.S. employer identification number                                       ),
the undersigned, in his capacity as Vice President of Crow Holdings Managers,
L.L.C., but not individually, hereby certifies to Transferee the following on
behalf of Transferor:

1.             Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

2.             Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii);

3.             Transferor’s U.S. employer identification number is
                      ; and

4.             Transferor’s office address is c/o Crow Holdings, 2100 McKinney
Avenue, Suite 700, Dallas, Texas  75201.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated as of                        , 2006.

 

 

 

 

CROW HOLDINGS REALTY PARTNERS II, L.P., a
Delaware limited partnership

 

 

By:

Crow Holdings Realty Advisors II, L.P., a Delaware
limited partnership, its general partner

 

 

 

By:

Crow Holdings Realty Management II, L.P., a
Texas limited partnership, its general partner

 

 

 

 

By:

Crow Holdings Managers, L.L.C., a
Texas limited liability company, its
general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Dan Feeney, Vice President

 

 

 

 

 

 

Date:

 

 

 

D-1


--------------------------------------------------------------------------------




 

THE STATE OF TEXAS

 

§

 

 

§

COUNTY OF DALLAS

 

§

 

This instrument was acknowledged before me on                                  ,
2006, by Dan Feeney, Vice President of Crow Holdings Managers, L.L.C., a Texas
limited liability company and general partner of Crow Holdings Realty Management
II, L.P., a Texas limited partnership and general partner of Crow Holdings
Realty Advisors II, L.P., a Delaware limited partnership and general partner of
Crow Holdings Realty Partners II, L.P., a Delaware limited partnership liability
on behalf of said limited partnerships and said limited liability company.

SWORN TO AND SUBSCRIBED BEFORE ME by
                                                                    on
                               , 2006.

 

 

Notary Public, State of Texas

 

D-2


--------------------------------------------------------------------------------



EXHIBIT E


ERISA LETTER

                                  , 2006

CFH Realty II/Las Colinas Commons, L.P.
c/o Crow Holdings
2100 McKinney Avenue, Suite 700
Dallas, Texas  75201
Attn: Coe Juracek

Re:                               Acquisition of Las Colinas Commons in Irving,
Texas

Ladies and Gentlemen:

The undersigned represents to you that HARVARD PROPERTY TRUST, LLC, a Delaware
limited liability company, d/b/a Behringer Harvard Funds, or any affiliates
thereof, or any firm, person or entity providing financing for the purchase of
the entire interest of CFH REALTY II/LAS COLINAS COMMONS, L.P., a Texas limited
partnership, in the above-described property (the “Property”) are not using the
“plan assets” as defined in Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), in the performance or discharge of
its obligations under that certain Purchase and Sale Agreement dated December
18, 2006, with respect to the Property by and between CFH REALTY II/LAS COLINAS
COMMONS, L.P., a Texas limited partnership, as Seller, and the undersigned, as
Purchaser, including the acquisition of the Property.

Very truly yours,

 

 

 

HARVARD PROPERTY TRUST, LLC, a Delaware
limited liability company, d/b/a Behringer Harvard
Funds

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-1


--------------------------------------------------------------------------------



EXHIBIT F


NOTICE TO TENANTS


                                     ,             

 

 

Dear Tenant:

You are hereby notified that CFH REALTY II/LAS COLINAS COMMONS, L.P., a Texas
limited partnership (“Seller”), the current owner of Las Colinas Commons in
Irving, Texas (the “Property”) and the current owner of the landlord’s interest
in your lease in the Property, has sold the Property to HARVARD PROPERTY TRUST,
LLC, a Delaware limited liability company, d/b/a Behringer Harvard Funds (“New
Owner”), as of the above date.  In connection with such sale, Seller has
assigned and transferred its interest in your lease and your security deposit
thereunder in the amount of $                      (the “Security Deposit”) to
New Owner, and New Owner has assumed and agreed to perform all of the landlord’s
obligations under your lease (including any obligations set forth in your lease
or under applicable law to repay or account for the Security Deposit) from and
after such date.  New Owner acknowledges that New Owner has received and is
responsible for the Security Deposit.

Accordingly, (a) all your obligations under the lease from and after the date
hereof, including your obligation to pay rent, shall be performable to and for
the benefit of New Owner, its successors and assigns, and (b) all the
obligations of the landlord under the lease, including any obligations
thereunder or under applicable law to repay or account for the Security Deposit,
shall be the binding obligation of New Owner and its successors and assigns. 
Unless and until you are otherwise notified in writing by New Owner, the address
of New Owner for all purposes under your lease is:

F-1


--------------------------------------------------------------------------------




 

 

 

 

Very truly yours,

 

 

 

 

CFH REALTY II/LAS COLINAS COMMONS, L.P.,
a Texas limited partnership

 

By:

CFH Realty II/Las Colinas Commons GP, L.L.C.,
a Texas limited liability company, its general
partner

 

 

By:

Crow Holdings Managers, L.L.C., a
Texas limited liability company, its
manager

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

NEW OWNER:

 

 

 

 

 

HARVARD PROPERTY TRUST, LLC, a Delaware
limited liability company, d/b/a Behringer Harvard
Funds

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2


--------------------------------------------------------------------------------



EXHIBIT G


TENANT ESTOPPEL CERTIFICATE

[Address of Buyer]

 

 

RE:                                 [Name and Address of Property]

Gentlemen:

Reference is made to that certain [Lease Agreement] dated as of
                                ,             between
                                                      , a
                           , as landlord (“Landlord”), and the undersigned, as
tenant (“Tenant”), demising premises at the captioned address more particularly
described in the Lease (the “Premises”). The lease, together with all amendments
thereto listed in Schedule 1 attached hereto, is herein referred to as the
“Lease”. Tenant hereby represents to the Benefited Parties (as herein defined)
that the following statements are true and correct as of the date hereof:

1.             Attached hereto as Schedule 1 is a list of all amendments to the
Lease and any other agreements setting forth the terms and conditions under
which Tenant occupies or uses the Premises or other facilities in or relating to
the Building.

2.             The Lease is in full force and effect and has not been amended,
modified, supplemented or superseded except as indicated in Schedule 1.  There
are no understandings, contracts, agreement or commitments of any kind
whatsoever with respect to the Premises, except as expressly provided in the
Lease.

3.             The undersigned is the Tenant under the Lease for space at the
Premises covering                        rentable square feet. The term of the
Lease commenced on                                          , and expires on
                            , subject to any rights of Tenant to extend the term
as provided therein.  The base rent presently being charged is
$                          .  All rentals, charges, additional rent and other
obligations on the part of the undersigned have been paid to and including
                     , 200  .  No rental, other than for the current month, has
been paid in advance.  In addition to the fixed minimum Basic Rent, the Tenant
pays its Proportionate Share of Taxes with a Base Tax Year of
                            and Additional Rent with an Expense Stop of
Operating Costs for the calendar year                  .

4.             Tenant has paid to Landlord a security deposit in the amount of
$                                             .  To Tenant’s knowledge, Tenant
has no claim against Landlord for any other security, rental, cleaning access
card, key or other deposits or any prepaid rentals.

5.             (1) Landlord is not in any respect in default in the performance
of the terms and provisions of the Lease, nor, to Tenant’s knowledge, does any
state of facts or condition exist which, with the giving of notice or the
passage of time, or both, would result in such a default; and (2) all conditions
under the Lease to be performed by Landlord have been satisfied.  Without
limiting the generality of the foregoing, all improvements to be constructed in
the Premises by Landlord have been completed to the satisfaction of Tenant and
accepted by Tenant and any tenant construction allowances have been paid in
full, and all duties of an inducement nature required of Landlord in the Lease
have been fulfilled to

G-1


--------------------------------------------------------------------------------




Tenant’s satisfaction. Tenant has no claim against Landlord by reason of any
restriction, encumbrance or defect in title of the Premises of which Tenant has
actual knowledge.

6.             To Tenant’s knowledge, there currently is no defense, offset,
lien, claim or counterclaim by or in favor of Tenant against Landlord under the
Lease or against the obligations of Tenant under the Lease (including, without
limitation, any rentals or other charges due or to become due under the Lease)
and Tenant is not contesting any such obligations, rentals or charges. To
Tenant’s knowledge, all leasing commissions due in respect of the current term
of the Lease have been paid.

7.             Tenant has no renewal, extension or expansion option, no right of
first offer or right of first refusal and no other similar right to renew or
extend the term of the Lease or expand the property demised thereunder except as
may be expressly set forth in the Lease.  Tenant has no right to lease or occupy
any parking spaces within the Property except as set forth in the Lease.  Tenant
is entitled to no free rent nor any credit, offsets or deductions in rent, nor
other leasing concessions other than those specified in the Lease.

8.             To Tenant’s knowledge, Tenant is not in any respect in default in
the performance of the terms and provisions of the Lease nor does any state of
facts or condition exist which, with the giving of notice or the passage of
time, or both, would result in such a default.  Without limiting the generality
of the foregoing, Tenant is current in its rental obligation under the Lease.

9.             The undersigned has not received notice of a prior transfer,
assignment, hypothecation or pledge by Landlord of any of Landlord’s interest in
the Lease other than to the holder of any first mortgage on the captioned
property.

10.           There are no liens recorded against the Premises with respect to
work performed by or on behalf of Tenant or materials supplied to the demised
property.

11.           Tenant has not assigned the Lease nor sublet all or any part of
the Premises, except as shown on Schedule 1 attached hereto and made a part
hereof for all purposes.

The above certifications are made to the Benefited Parties knowing that the
Benefited Parties will rely thereon in making an investment in the Premises. For
purposes hereof, the term “Benefited Parties” means the addressees of this
letter and all of the following: (a) Harvard Property Trust, LLC, a Delaware
limited liability company and its successors, assigns, and designees (including,
without limitation, any tenant in common purchasers); and (b) any lender to
which any party described in the foregoing clause (a) grants a deed of trust,
mortgage or other lien upon the Premises.

Very truly yours,

 

 

 

 

 

                                             , a
                                                

 

 

 



By:

 

 

Name:

 

 

Title:

 

 

G-2


--------------------------------------------------------------------------------




JOINDER OF GUARANTOR

The undersigned joins in the execution of this Estoppel Certificate for the
purpose of confirming to and for the benefit of the Benefited Parties (a) that
the guaranty of Tenant’s obligations under the Lease executed by the undersigned
remain in full force and effect, and (b) that the undersigned has no defenses or
offsets to its obligations under the guaranty of the Lease executed by the
undersigned. The undersigned understands that the Benefited Parties will rely
upon the foregoing confirmations.

                                             , a
                                                

 

 

 

 

 

 



By:

 

 

Name:

 

 

Title:

 

 

G-3


--------------------------------------------------------------------------------




Schedule 1

List of Amendments to Lease and Related Agreements

G-4


--------------------------------------------------------------------------------



EXHIBIT H


LIST OF TENANTS

1.             First Horizon

2.             Matheson Tri-Gas

3.             YMCA

4.             ATX Technologies

H-1


--------------------------------------------------------------------------------



EXHIBIT I


MANDATORY ARBITRATION

The parties have agreed to submit disputes to mandatory arbitration in
accordance with the following provisions:

1.             Arbitration.

(a)           General.  Any dispute among Seller and Purchaser as to the
interpretation of any provision of this Agreement or the rights and obligations
of any party hereunder shall be resolved through binding arbitration as
hereinafter provided in Dallas, Texas.

(b)           Selection of Arbitrator.  If arbitration is required to resolve a
dispute among Seller and Purchaser, either Seller or Purchaser may select one
person to act as the arbitrator for resolution of the dispute (the first party
to give written notice of its proposed arbitrator to the other party hereto
shall be the “Initiating Party”).  The person so selected by the Initiating
Party (i) shall not be an affiliate of any party to the dispute in question, and
(ii) shall have his name on a list of arbitrators approved by the American
Arbitration Association (“AAA”), Judicial Arbitration and Mediation Services,
Inc. or another entity then active in arbitration.  The Initiating Party shall
give written notice to the other party hereto specifying the person selected by
the Initiating Party to act as the arbitrator for resolution of that dispute. 
The other party hereto shall have the right to object to the qualifications or
independence of the person so selected by the Initiating Party to act as the
arbitrator for resolution of that dispute.  If, within ten Business Days after
the Initiating Party gives written notice specifying the person selected by the
Initiating Party to act as arbitrator, the Initiating Party has not received a
writing from the other party hereto objecting to the qualifications or
independence of the person so selected by the Initiating Party, the person
selected by the Initiating Party shall act as the arbitrator for resolution of
the dispute in question.  If, within ten Business Days after the Initiating
Party gives written notice specifying the person selected by the Initiating
Party to act as arbitrator, the Initiating Party receives a writing from the
other party hereto objecting to the qualifications or independence of the person
so selected by the Initiating Party, the person so selected by the Initiating
Party shall not serve as the arbitrator for resolution of the dispute, and if
the parties have not mutually otherwise agreed on an arbitrator within five
Business Days after written notice of the objection, either party hereto may
request the Dallas office of the AAA to select one person to act as the
arbitrator for resolution of the dispute.

(c)           Rules of Arbitration.  The arbitrator selected pursuant to
Section 1(b) above will establish the rules for proceeding with the arbitration
of the dispute, which will be binding upon all parties to the arbitration
proceeding.  The arbitrator may use the rules of AAA for commercial arbitration
but is encouraged to adopt the rules the arbitrator deems appropriate to
accomplish the arbitration in the quickest and least expensive manner possible. 
Accordingly, the arbitrator may (i) dispense with any formal rules of evidence
and allow hearsay testimony so as to limit the number of witnesses required,
(ii) accept evidence of property values without formal appraisals and upon such
information provided by Seller and Purchaser or other persons and otherwise
minimize discovery procedures as the arbitrator deems appropriate, (iii) act
upon his understanding or interpretation of the law on any issue without the
obligation to research the issue or accept or act upon briefs of the issue
prepared by any party, (iv) limit the time for presentation of any party’s case
as well as the amount of information or number of witnesses to be presented in
connection with any hearing, and (v) impose any other rules which the arbitrator
believes appropriate to effect a resolution of the dispute as quickly and
inexpensively as possible.  In any event, the arbitrator (A) shall permit each
side no more than two depositions (including any deposition of experts), which
depositions may not exceed four hours each, one set of ten interrogatories
(inclusive of

I-1


--------------------------------------------------------------------------------




sub-parts) and one set of five document requests (inclusive of sub-parts), (B)
shall not permit any requests for admissions, (C) shall limit the hearing, if
any, to two days, and (D) shall render his or her decision within 60 days of the
filing of the arbitration.

(d)           Costs of Arbitration.  The arbitrator will have the exclusive
authority to determine and award costs of arbitration and the costs incurred by
any party for its attorneys, advisors and consultants.

(e)           Award of Arbitrator.  Any award made by the arbitrator shall be
binding on Seller, Purchaser and all parties to the arbitration and shall be
enforceable to the fullest extent of the law.

(f)            Governing Law; Actual Damages; Etc.  In reaching any
determination or award, the arbitrator will apply the laws of the state in which
the Property is located.  Except as permitted under Section 1(d) above, the
arbitrator’s award will be limited to actual damages and will not include
punitive or exemplary damages.  Nothing contained in this Agreement will be
deemed to give the arbitrator any authority, power or right to alter, change,
amend, modify, add to or subtract from any of the provisions of this Agreement. 
All privileges under state and federal law, including, without limitation,
attorney-client, work product and party communication privileges, shall be
preserved and protected.  All experts engaged by a party must be disclosed to
the other party within 14 days after the date of notice and demand for
arbitration is given.

I-2


--------------------------------------------------------------------------------



EXHIBIT J


SERVICE CONTRACTS AND LICENSES

1.

 

Air Performance Services, Inc.

 

 

 

2.

 

All Star Power Sweet, Ltd.

 

 

 

3.

 

Caremast

 

 

 

4.

 

Myers Pest Control

 

 

 

5.

 

Thyssen Knepp

 

 

 

6.

 

Standard Waste

 

 

 

7.

 

Four Leaf Landscape

 

 

 

8.

 

Reliant Energy Retail Services, LLC

 

J-1


--------------------------------------------------------------------------------